DETAILED ACTION
This is the response to applicant’s amendment action regarding application number 16/325,571, filed February 14, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment filed March 23, 2022 has been entered. Examiner acknowledges receipt of Amendments to Application 16/325,571, which include: Amendments to the Abstract, Amendments to the Specification, Amendments to the Claims, Amendments to the Drawings and Appendix (2 pages), and Remarks containing Applicant’s amendments. 
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner acknowledges Claims 1-8 have been amended. Claims 1-8 remain pending in the application. 
Regarding Applicant’s Remarks and Amendments to the Abstract, Examiner acknowledges that the corrections present in the Amendments to the Abstract result in the abstract longer exceeding 150 words in length, and hence that particular objection previously set forth in the Non-Final Office Action mailed December 29, 2021 is withdrawn. However, Examiner notes a new informality, where the first sentence is an incomplete sentence, and hence represents a new objection in the Abstract, which is further identified in the Abstract section indicated below.
Regarding Applicant’s Remarks and Amendments to the Drawings, Examiner acknowledges Applicant’s corrections in Figure 1 to add the corresponding reference characters (e.g., steps (a), (a1-a3), (b), (c), (c1-c6), and (d)) that were previously missing, and therefore the identified objection previously set forth in the Non-Final Office Action mailed December 29, 2021 for Figure 1 is withdrawn. However, Examiner has considered the latest submissions for Figures 2 and 3 in light of Applicant’s Remarks, and finds that the re-submitted Figure 2 does not overcome the identified objection previously set forth in the Non-Final Office Action mailed December 29, 2021. Furthermore, the re-submitted Figure 3 raises an additional objection as it introduces new matter not previously presented in the Applicant’s original specification. Hence, the existing objection for Figure 2 will be maintained, while a new objection for Figure 3 will be raised, with additional details provided in the context of the Applicant’s arguments and in the Drawing section indicated below.
Regarding Applicant’s Remarks and Amendments to the Specification, Examiner acknowledges Applicant’s corrections to resolve certain specification objections (p.2 line 3; general comments on font and font size; and adding the appropriate reference characters listed in pp.7-10 to Figure 1), and therefore those particular identified specification objections previously set forth in the Non-Final Office Action mailed December 29, 2021 are withdrawn. However, Examiner notes that the Applicant has amended other parts of the specification that were not previously objected, to the extent that some of the amended text found in pp.3-6 of the Applicant’s specification constitute new matter (which must be cancelled from the specification). These new specification objections resulting from this introduction of new matter are further identified and discussed in the context of the Applicant’s arguments as well as in the Specification section indicated below.
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner acknowledges the Amendments to the Claims have resolved the objections identified in Claims 1 and 2, and therefore those respective objections previously set forth in the Non-Final Office Action mailed December 29, 2021 are withdrawn. 
Regarding Applicant’s Amendments to the Claims, Examiner acknowledges the Amendments to the Claims have only resolved certain indefiniteness/lack of antecedent rejections, and therefore only those certain respective objections previously set forth in the Non-Final Office Action mailed December 29, 2021 are withdrawn. The Examiner’s analysis and response for those unresolved indefiniteness/lack of antecedent rejections are further identified and discussed in the context of the Applicant’s arguments as well as in the 112(b) section indicated below.

Response to Arguments
Examiner acknowledges receipt of Arguments to Application 16/325,571, which include: Remarks containing Applicant’s arguments. 
Regarding Applicant’s Remarks with respect to the Drawing objections, Examiner acknowledges Applicant’s arguments to Figures 2 and 3 and have considered them. However, with respect to Figure 2, this figure is still deficient as neither the specification nor the figure identify and describe the reference characters 𝑥1…𝑥5, y1′,… y5′, 𝑝1…𝑝5, and 𝑓1 and 𝑓2 indicated in the figure, as was previously pointed out in the Non-Final Office Action mailed December 29, 2021. Page 6 and 10 of the Applicant’s original specification merely describes Figure 2 as being a “functional diagram of a limit operator”, with a broad statement indicating that “The solutions selected during evolution … have good diversity, as shown in Fig. 2. The selected solutions are uniformly distributed in the target space.”, but does not identify any of the reference characters mentioned above as solutions, nor does it point out which sub-figure (leftmost or rightmost) is being represented as the one with the “good diversity” and “uniformly distributed in the target space”. With respect to Figure 3, while the addition of the “𝑓2:cost(Yuan)” on the y-axis completes the chart by presenting several solutions through assessment of their completion time versus cost, this figure is inconsistent the Applicant’s original specification as there is no earlier identified relationship between “𝑓2” and the term “cost(Yuan)” in the original specification, where additionally the term “cost(Yuan)” is not previously mentioned in the original specification (thus constituting new matter). Furthermore, the provided explanation from the Applicant that these squares, asterisks, and triangles represent the projection of the chromosome in the target space does not correspond with any text that was originally presented in the Applicant’s original specification. Hence, the drawing objection for Figure 2 will be maintained, while a new drawing objection for Figure 3 will be raised (as well as a specification objection related to the new matter present in Figure 3), with these objections further identified in the relevant sections indicated below.
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner acknowledges Applicant’s arguments to the claim objections identified for Claims 6-8, and have considered them, and have found them to be persuasive, and therefore those respective objections previously set forth in the Non-Final Office Action mailed December 29, 2021 for Claims 6-8 are withdrawn. 
Regarding Applicant’s Remarks for Claims 1-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 
Examiner acknowledges Applicant’s arguments regarding the undefined symbols and notations present in each claim, and have considered them. Examiner acknowledges the Amendments to the Claims have only resolved certain undefined symbols and notations, and therefore only those certain respective objections previously set forth in the Non-Final Office Action mailed December 29, 2021 are withdrawn. The Examiner’s analysis and response for those unresolved symbols and notations are further identified in the following paragraphs and in the relevant section indicated below.
Regarding amended Claim 1,
The amended Claim 1 continues to recite notations and symbols that are not fully defined or correlated with other similar notations and symbols found in the claim. These notations and symbols include the following:
a set                     
                        S
                        =
                        {
                        
                            
                                s
                            
                            
                                1
                            
                        
                        ,
                        
                            
                                s
                            
                            
                                2
                            
                        
                        ,
                         
                        …
                        ,
                         
                        
                            
                                s
                            
                            
                                2
                                N
                            
                        
                        }
                    
                 of to-be-selected chromosomes. It is unclear whether the symbol ‘2N’ used represents a multiplication factor for the number of chromosomes ‘N’ (as recited in independent Claim 1) or whether it is some other notation to differentiate it from just ‘N’ chromosomes. While Applicant has clarified (as part of their arguments) that the symbol ‘2N’ stands for twice N and is a quantitative value and means that there are 2N solutions in a set X, this explanation appears to contradict the definition of ‘N’ provided in step (c1), which indicates that N is the number of chromosomes (and not the number of solutions). Examiner further notes that Claim 1 has not been amended to adequately define this symbol, and hence this symbol remains indefinite.  
a set                     
                        X
                        =
                        {
                        
                            
                                x
                            
                            
                                1
                            
                        
                        ,
                        
                            
                                x
                            
                            
                                2
                            
                        
                        ,
                         
                        …
                        ,
                         
                        
                            
                                x
                            
                            
                                2
                                N
                            
                        
                        }
                    
                 of to-be-selected solutions. See above comment.
a subproblem set                     
                        P
                        =
                        {
                        
                            
                                p
                            
                            
                                1
                            
                        
                        ,
                         
                        …
                        
                            
                                p
                            
                            
                                t
                            
                        
                        ,
                         
                        …
                        ,
                         
                        
                            
                                p
                            
                            
                                N
                            
                        
                        }
                    
                 and a weight vector set                     
                        w
                        =
                        {
                        
                            
                                ω
                            
                            
                                1
                            
                        
                        ,
                        
                            
                                …
                                ,
                                ω
                            
                            
                                t
                            
                        
                        ,
                         
                        …
                        ,
                         
                        
                            
                                ω
                            
                            
                                N
                            
                        
                        }
                    
                . Applicant has clarified (as part of their arguments) that the subscript ‘l’ used in both sets P and w is actually the symbol ‘t’, and represents an integer between 1 and N. However, Examiner notes that Claim 1 has not been amended to include the definition of this subscript symbol ‘t’ (e.g., ‘t’ represents an integer between 1 and N), and hence this symbol remains indefinite. 
Regarding amended Claim 2,
The amended Claim 2 continues to recite notations and symbols that are not fully defined or correlated with other similar notations and symbols found in the claim. These notations and symbols include the following:
                    
                        
                            
                                R
                            
                            
                                m
                            
                        
                    
                . No description is provided for this symbol. While Applicant has clarified (as part of their arguments) that this symbol represents the m-dimensional real number space, Examiner notes that Claim 2 has not been amended to define this symbol, and hence this symbol remains indefinite. 
                    
                        
                            
                                C
                            
                            
                                m
                            
                            
                                2
                            
                        
                    
                . The claim describes this notation as representing angle components of the solutions and the subproblems, but it is unclear whether the superscript ‘2’ represents a mathematical squaring of the value of C, or whether the superscript is just a notation used to indicate a separate and distinct identifier. While Applicant has clarified (as part of their arguments) that the superscript ‘2’ means to select 2 elements from a set, this meaning is not obvious from the existing text provided in the claim. Examiner further notes that Claim 2 has not been amended to define the usage of this superscript, and hence this symbol remains indefinite. 
Regarding amended Claims 4-5,
Amended Claims 4-5 continue to recite notations and symbols within equation (2) that are not fully defined or correlated with other similar notations and symbols found in the claim, and hence it is unclear what these notations and symbols represent in the context of the equation. These notations and symbols include the following:
The dot operator ( ∙ ) used in equation (2). It is unclear whether this dot operator represents performing a dot product operator or a traditional multiplication operator for the equation. While Applicant has clarified (as part of their arguments) that this particular dot operator shown in equation (2) represents a traditional multiplication operator, Examiner has also noted that Applicant has indicated that this same dot operator used in equation (3) has a different meaning, and thus it is not obvious which meaning is being used in the context of equations (2) and (3). Examiner further notes that both Claims 4 and 5 have not been amended to indicate this operator as representing a traditional multiplication operator, and hence this symbol remains indefinite. Applicant is advised to use the traditional multiplication operator (i.e. ‘x’) to denote a traditional multiplication operation instead of implicitly re-defining this dot operator, to avoid confusion with other uses of this dot operator in other equations recited in other dependent claims.
Regarding amended Claims 6-8,
Amended Claims 6-8 continue to recite notations and symbols within equation (3) that are not fully defined or correlated with other similar notations and symbols found in the claim, and hence it is unclear what these notations and symbols represent in the context of the equation. These notations and symbols include the following:
                    
                        
                            
                                ω
                            
                            
                                T
                            
                        
                    
                . No definition is provided for the superscript ‘T’ notation. It is unclear whether this ‘T’ is the same as the adaptive transfer function                     
                        
                            
                                T
                            
                            
                                L
                            
                        
                        (
                        θ
                        )
                    
                 or whether it is a separate and distinct identifier that requires a separate definition. While Applicant has clarified (as part of their arguments) that this superscript ‘T’ notation is “common knowledge” and indicates a transpose of a matrix, Examiner notes that the symbol ‘                    
                        ω
                    
                ’ is defined in Claims 1, 3, and 4 as a “weight vector” and not a representation of a matrix, with further uses of the symbol ‘T’ to denote the adaptive transfer function, hence making it non-obvious how this superscript ‘T’ notation is being used in the context of the claim. Examiner further notes that Claims 6-8 have not been amended to define this ‘T’ in this context as being used to indicate a transpose of a matrix, and hence this symbol remains indefinite. 
                    
                        
                            
                                g
                            
                            
                                t
                                c
                                h
                            
                        
                    
                . No definition is provided for this symbol and its corresponding superscript ‘tch’ notation. While Applicant has clarified (as part of their arguments) that this symbol represents using a conspicuous Tchebycheff approach to calculate the distance between the weight vector                     
                        ω
                    
                 and the solution x, this notation is non-obvious in the context of the claim as there is no mention of the term “Tchebycheff” in the context of the claim. Examiner further notes that Claims 6-8 have not been amended to define this symbol as being a Tchebycheff approach, and hence this symbol remains indefinite. 
The dot operator ( ∙ ) used in equation (3). It is unclear whether this dot operator represents performing a dot product operator (general matrix dot multiplication) or a traditional multiplication operator for the equation. While Applicant has clarified (as part of their arguments) that this particular dot operator shown in equation (3) represents a general matrix dot multiplication, Examiner has also noted that Applicant has indicated that this same dot operator used in equation (2) has a different meaning, and thus it is not obvious which meaning is being used in the context of equations (2) and (3). Examiner further notes that Claims 6-8 have not been amended to indicate this operator as representing a general matrix dot multiplication, and hence this symbol remains indefinite. 
2NxN matrix. The same ‘N’ notation is now used to represent “N is the number of the chromosomes”; “N stable matching relationships”; “N progeny solutions” recited throughout independent Claim 1, as well as the “N subproblems” defined earlier in the respective limitations in Claims 6, 7, and 8, hence making it unclear which ‘N’ definition is being used to describe the term “2NxN matrix”. While Applicant has clarified (as part of their arguments) that 2NxN represents a matrix and that ‘N’ is a numerical quantity, and that it is numerically equal to the definition of N in claim 1, Examiner points out that amended independent Claim 1 now contains multiple definitions of ‘N’ (as described above), further rendering this notation as being indefinite since it is not clear which numerical quantity (“N chromosomes”, “N stable matching relationships”, “N progeny solutions”) is being referenced here.
Regarding Applicant’s Remarks for Claims 1-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 
Examiner acknowledges Applicant’s arguments and have considered them. The Examiner’s analysis and response are discussed in the following paragraphs and further identified in the relevant section indicated below.
Regarding Applicant’s Remarks:
	“With regard to the limitation "(a) determining a neighborhood of each subproblem" in
claim 1, it is respectfully submitted that the definition of neighborhood is a common knowledge
in the industry (using objective decomposition-based evolutionary algorithms to solve flexible
job shop scheduling schemes). The neighborhood of a subproblem is defined as the area between
the subproblem and several subproblems whose Euclidean distance is closest to it. For example, this patent sets a neighborhood parameter T=5 for a sub-problem, then "the area between the
sub-problem and the five sub-problems with the nearest Euclidean distance" is the neighborhood
of the sub-problem. Therefore, there is no need to add an explanation of the neighborhood of the
subproblem.”
Examiner has considered this argument and finds the argument to be not persuasive. MPEP 2161.01(I) indicates that the claims must provide adequate written description to determine the scope of the invention: “To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing.”, with further indication that “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement”. As indicated in the Non-Final Office Action mailed December 29, 2021, the limitation: “(a) determining a neighborhood of each subproblem” lacks written description as the original specification fails to disclose a set of steps, or a way to identify or determine a neighborhood of a subproblem. Applicant has since amended the limitation to include the term “in a plurality of subproblems” to further describe the initial source of each subproblem, but this further restriction does not provide any additional meaning to how to determine a neighborhood of a subproblem. MPEP 2111 requires that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, and an Examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. 
Under its broadest reasonable interpretation, the term “neighborhood” as defined in the Merriam-Webster dictionary refers to “a set of points belonging to a given set whose distances from a given point are less than a given positive number”, indicating a grouping or cluster of data points. Hence, the above limitation broadly recites determining a neighborhood of data points, where the data points are of a subproblem P             
                =
                {
                
                    
                        p
                    
                    
                        1
                    
                
                ,
                 
                …
                
                    
                        p
                    
                    
                        t
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        p
                    
                    
                        N
                    
                
                }
            
         containing subproblems             
                
                    
                        p
                    
                    
                        1
                    
                
            
        ,…,             
                
                    
                        p
                    
                    
                        N
                    
                
            
         representing data points, which is in line with the first part of Applicant’s arguments (“The neighborhood of a subproblem is defined as the area between the subproblem and several subproblems …”). However, Applicant fails to point out the supporting sections in their original specification describing the second part of their argument (“…whose Euclidean distance is closest to it. For example, this patent sets a neighborhood parameter T=5 for a sub-problem, then "the area between the sub-problem and the five sub-problems with the nearest Euclidean distance" is the neighborhood of the sub-problem. Therefore, there is no need to add an explanation of the neighborhood of the subproblem.”). Furthermore, as indicated in the Non-Final Office Action, while Applicant’s specification discloses a “neighborhood parameter T=5”, the original specification fails to identify any method that determines or associates a neighborhood of a subproblem. While Examiner finds that Applicant’s specification pp.7-8 contains sub-steps (a1) and (a2) that may describe a method for determining             
                
                    
                        ω
                    
                    
                        
                            
                                t
                            
                            
                                1
                            
                        
                    
                
            
        ,             
                
                    
                        ω
                    
                    
                        
                            
                                t
                            
                            
                                2
                            
                        
                    
                
            
        ,…,            
                 
                
                    
                        ω
                    
                    
                        
                            
                                t
                            
                            
                                T
                            
                        
                    
                
            
         weight vectors that are T vectors closest to             
                
                    
                        ω
                    
                    
                        t
                    
                
            
         (based on Euclidean distance), there is no further relationship, association, or possible area mapping discussed between these weight vectors and the subproblem set P             
                =
                {
                
                    
                        p
                    
                    
                        1
                    
                
                ,
                 
                …
                
                    
                        p
                    
                    
                        t
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        p
                    
                    
                        N
                    
                
                }
            
         that would indicate that this method of determining the closest T weight vectors defined in the specification represent “determining a neighborhood of a subproblem in a plurality of subproblems” (where the subproblem P             
                =
                {
                
                    
                        p
                    
                    
                        1
                    
                
                ,
                 
                …
                
                    
                        p
                    
                    
                        t
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        p
                    
                    
                        N
                    
                
                }
            
         containing subproblems             
                
                    
                        p
                    
                    
                        1
                    
                
            
        ,…,             
                
                    
                        p
                    
                    
                        N
                    
                
            
        ) that is recited in independent claim 1.
Examiner notes Applicant’s above assertion indicating that the determination of a neighborhood is “a common knowledge in the industry” and “there is no need to add an explanation of the neighborhood of the subproblem” is considered an admission that the neighborhood determination used in the claimed invention is a well-known concept, and thus is treated as well-known prior art that can be used during prosecution. See MPEP 2129. However, Applicant’s admission still does not resolve the original lack of written description issue, as the original specification still fails to identify or describe any form of delayed acceptance procedure, whether it is common knowledge or not. While a person having ordinary skill in the art can surmise a method for determination of a neighborhood based on distances or applying other well-known clustering algorithms (or any other well-known algorithm for determining a neighborhood), the original specification still does not describe any specific method(s) or provide clarifying examples such that one of ordinary skill in the art would be able to determine the metes and bounds of the claimed invention. Given that the Applicant’s specification remains silent on describing a specific method for determining a neighborhood, Examiner interprets this limitation as broadly reciting all possible methods of determining a neighborhood, for which the Applicant’s specification also does not have the proper written support, as there is no mention or discussion of supporting various well-known methods of neighborhood determination. The specification must describe and support the claims such that the public is informed of the boundaries of what constitutes infringement of the patent, as well as determining whether the claimed invention meets all the criteria for patentability by distinctly claiming the subject matter which the inventor regards as the invention. See MPEP 2163. Given that there is no support of this limitation present in the original specification, this limitation fails to comply with the written description requirement, and the prior rejection is maintained.
Regarding Applicant’s Remarks:
“Regarding the limitation "(c3) constructing an adaptive transfer function, and using the position information θ to obtain limit information" in claim 1, the flexible job-shop scheduling method according to claim 1, wherein limit information of a solution x in the step (c3) is output value obtained by inputting position information θ of the solution into an adaptive transfer function             
                
                    
                        T
                    
                    
                        L
                    
                
                (
                θ
                )
            
        , and the adaptive transfer function is shown in formula (1)". Therefore, the constraint information in c4 is obtained by position information and transfer function, and then numerical multiplication is used to add the constraint information to the subproblem preference calculation for the solution. The             
                
                    
                        T
                    
                    
                        L
                    
                
                (
                θ
                )
            
         in the representation is an adaptive transfer function, is a subfunction of ∆p(p,x,θ).”
Examiner has considered this argument and finds the argument to be not persuasive. Examiner reminds Applicant that MPEP 2161.01(I) indicates that the claims must provide adequate written description to determine the scope of the invention. As indicated in the Non-Final Office Action mailed December 29, 2021, the limitation: "(c3) constructing an adaptive transfer function, and using the position information θ to obtain limit information") lacks written description as the original specification fails to disclose what is considered as limit information, and an identified position information θ is used to measure, quantify, or even obtain a limit information. While Applicant’s specification on p.4 states that “the limit information in the step (c3) is obtained through the position information θ and the transfer function”, and provides the transfer function equation (1) as a way to obtain limit information, the original specification does not explicitly identify or clarify what the applicant considers to be the limit information shown within that transfer function (i.e., whether the limit information is expressed as a specific parameter or sub-equation within the transfer function, whether the limit information is expressed as a ratio within the transfer function, whether it is some other element/symbol/notation representation within the transfer function, or whether the result produced by the transfer function is the limit information itself). Applicant’s above argument asserts that the “limit information of a solution x in the step (c3) is output value obtained by inputting position information θ of the solution into an adaptive transfer function             
                
                    
                        T
                    
                    
                        L
                    
                
                (
                θ
                )
            
        , and the adaptive transfer function is shown in formula (1)", but the original specification fails to identify or describe this limit information as being the output value of the adaptive transfer function. The specification must describe and support the claims such that the public is informed of the boundaries of what constitutes infringement of the patent, as well as determining whether the claimed invention meets all the criteria for patentability by distinctly claiming the subject matter which the inventor regards as the invention. See MPEP 2163. Given that there is no support of this limitation present in the original specification, this limitation fails to comply with the written description requirement, and the prior rejection is maintained.
Regarding Applicant’s Remarks:
“With respect to the limitation "(c6) using the information of the preference matrices             
                
                    
                        ψ
                    
                    
                        P
                    
                
            
         and             
                
                    
                        ψ
                    
                    
                        X
                    
                
            
         as input, and delaying an acceptance procedure to obtain a stable matching relationship of the subproblems and the solutions, thereby selecting progeny solutions and also selecting chromosomes corresponding to the progeny solutions" in claim 1, delayed acceptance procedures are common knowledge in the industry. At the same time, the process of "inputting preference matrices A and B into the delayed acceptance program to obtain the pairing relationship between sub-problems and solutions, and then completing the selection of offspring" described in c6 is also common knowledge in the industry.”
Examiner has considered this argument and finds the argument to be not persuasive. Examiner reminds Applicant that MPEP 2161.01(I) indicates that the claims must provide adequate written description to determine the scope of the invention. As indicated in the Non-Final Office Action mailed December 29, 2021, the limitation: "(c6) using the information of the preference matrices             
                
                    
                        ψ
                    
                    
                        P
                    
                
            
         and             
                
                    
                        ψ
                    
                    
                        X
                    
                
            
         as input, and delaying an acceptance procedure to obtain a stable matching relationship of the subproblems and the solutions, thereby selecting progeny solutions and also selecting chromosomes corresponding to the progeny solutions" lacks written description as the original specification fails to disclose what is considered as an acceptance procedure (whether the “acceptance procedure” is a series of existing steps already recited in earlier claim limitations, or whether the “acceptance procedure” is a distinct but unidentified algorithm), as well as failing to disclose the steps and measurement for quantifying a delay of an acceptance procedure based on using the preference matrices             
                
                    
                        ψ
                    
                    
                        P
                    
                
            
         and             
                
                    
                        ψ
                    
                    
                        X
                    
                
            
         as input values as recited in the claim. Applicant has since amended the limitation as “(c6) using the information of the preference matrices             
                
                    
                        ψ
                    
                    
                        P
                    
                
            
         and             
                
                    
                        ψ
                    
                    
                        X
                    
                
            
         as input, and delaying an acceptance procedure to simultaneously obtain N stable matching relationships, which each of which represents a subproblem p in subproblem set P={            
                
                    
                        p
                    
                    
                        1
                    
                
            
        ,…,            
                 
                
                    
                        p
                    
                    
                        t
                    
                
            
        ,…,            
                 
                
                    
                        p
                    
                    
                        N
                    
                
            
        } matched with a solution x in set X={            
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
            
        ,…,            
                 
                
                    
                        x
                    
                    
                        2
                        N
                    
                
            
        } to-be-selected solutions, thereby selecting N progeny solutions and also selecting chromosomes corresponding to the progeny solutions”, but those amendments represent further restrictions on a number of stable matching relationship and progeny solutions, and does not provide any additional meaning that defines the steps of the recited acceptance procedure. 
Furthermore, Examiner notes Applicant’s above assertion indicates that delayed acceptance procedures are “a common knowledge in the industry” is considered an admission that the delayed acceptance procedure used in the claimed invention is a well-known concept, and thus is treated as well-known prior art that can be used during prosecution. See MPEP 2129. However, Applicant’s assertion still does not resolve the original lack of written description issue, as the original specification still fails to identify or describe any form of delayed acceptance procedure, whether it is common knowledge or not. While a person having ordinary skill in the art can surmise a method for implementing a delayed acceptance procedure, the original specification still does not describe any specific method(s) or provide clarifying examples such that one of ordinary skill in the art would be able to determine the metes and bounds of the claimed invention. Given that the Applicant’s specification remains silent on describing a specific method for delaying an acceptance procedure, Examiner interprets this limitation as broadly reciting all possible methods of delaying an acceptance procedure, for which the Applicant’s specification also does not have the proper written support, as there is no mention or discussion of supporting various well-known methods of delaying an acceptance procedure. The specification must describe and support the claims such that the public is informed of the boundaries of what constitutes infringement of the patent, as well as determining whether the claimed invention meets all the criteria for patentability by distinctly claiming the subject matter which the inventor regards as the invention. See MPEP 2163. Given that there is no support of this amended claim limitation present in the specification, this amended claim limitation fails to comply with the written description requirement.
Regarding Applicant’s Remarks for Claims 1-8 under 35 U.S.C. 101, 
Examiner acknowledges Applicant’s arguments and have considered them, and have found them to be not persuasive. Hence, the existing 35 U.S.C. 101 rejection is still maintained, with the updated claim limitations according to the Applicant’s amended claims being provided in the relevant section indicated below.
Regarding Applicant’s Remarks:
“Applicant respectfully submits that, at least in view of the MPEP 2106 and as set forth herein, the claim is directed to patent eligible subject matter.	
The Office Action alleges that the instant claim falls under the MPEP 2106.04(a) groupings of a mathematical concept. For the purposes of this discussion, and without acquiescing to the propriety of the Examiner's position, Applicant refers herein to the alleged abstract idea as being a mathematical concept.
Applicant respectfully submits that the claim is patent eligible because it integrates any alleged judicial exception into a practical application. "A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in manner that imposes a meaningful limit on the judicial exception .... " (MPEP 2106.04(d).)
A recent Board decision is instructive in the analysis of the instant case. In Ex parte King, Appeal No. 2020-002685, App. No. 13/138,622 (P.T.A.B. Oct. 28, 2020), the Board reversed the Examiner's finding of patent ineligibility for claims that fell into the mathematical concept grouping. In King, the Board then noted that “[one] must evaluate the claim as a whole in order to determine if 'the judicial exception is meaningfully limited by integration into a practical application of the exception.” (emphasis added). Referencing the specification, the Board found evidence of several benefits of the claimed invention, such as "the measurements obtained by the system can be used 'to derive hemodynamic data indicative of the presence or absence of a lesion, and/or indicative of a response of a healthy vascular system to stimuli such as drug infusion." In view of this evidence, the Board found that the claims "represent[] an improvement in physiological monitoring technology." Therefore, "the claim as a whole integrates the judicial exception, i.e., the abstract idea, into a practical application that ensures “the claim is more than a drafting effort designed to monopolize the judicial exception” such that the claims are patent eligible. …
… In the patent, a flexible job-shop scheduling method based on a limited stable matching strategy is introduced into claim 1, which makes the flexible job shop allocate machines and schedule procedures according to the optimal scheduling solution to fulfill production orders. Four steps (a), (b), (c) and (d) required to be protected in claim 1 of the present application are closely related to the optimization of the coding and scheduling solutions and the determination of the optimal scheduling solution of the actual problem respectively. That is, the method of claim 1 is closely related to the practical application of determining the processing solution in the flexible job shop.”
Examiner has considered this argument and finds the argument to be not persuasive. Examiner points to MPEP 2106.04(d) and MPEP 2106.05(a) for providing guidance and examples to determine whether additional elements in a claim integrate a judicial exception into a practical application, such as specifying an improvement in the functioning of a computer or an improvement to other technology or technical field. In particular, MPEP 2106.05(a) states that “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” and “An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.”, further emphasizing that “Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.”
Examiner points out that Applicant’s argument is based on an assertion that a flexible job-shop scheduling problem represents an integration into a practical application. According to the guidance provided in MPEP 2106.05(a), Examiner notes that Applicant’s specification and the associated claims fail to indicate how these recited steps for solving this flexible job-shop scheduling are applied to a specific product or invention other than a general or mere applying of the steps to a broad set of applications, such that the steps in the recited claims and the supporting description in the disclosure correspond to a technical implementation that would improve the functioning of a computer or to a technological process that produces a specific product in which the improvement of the specific product would be apparent to a person of ordinary skill in the art. Examiner further points out that the Background of the Applicant’s specification defines a job-shop scheduling problem as an optimal resource allocation problem, where the term “flexible-job shop scheduling” broadly recites an operations-based optimization method for finding an optimal allocation of machines and associated machine processes based on constraint conditions: “Job-shop scheduling plays an important role in the optimal allocation and scientific operation of resources, and is the key for enterprises to realize smooth and efficient operation of manufacturing systems. Flexible job-shop scheduling problem (FJSP) refers to the reasonable arrangement of processing machines and working time of all workpiece processes in a job shop where parallel machines and multi-function machines coexist, so as to achieve given multi-performance index optimization … FJSP includes machine allocation problem and process scheduling problem, has the characteristics of multiple constraint conditions and high calculation complexity and belongs to a typical NP-hard problem.”. According to this definition, solving a flexible job-shop scheduling problem involves using analytical methods to arrange and allocate processing machines and their associated process scheduling in order to determine optimal solutions. Furthermore, according to Yuan et al., Multiobjective Flexible Job Shop Scheduling Using Memetic Algorithms, January 2015, p.336 col.1 Note to Practitioners: “The flexible job shop scheduling problem (FJSP) has important applications in textile, automobile assembly, semiconductor manufacturing, and many other industries.”, which indicates that these analytical methods can be broadly applied across a variety of applications in different fields, and thus is not limited to a specific technology area or a specific technological product. 
In addition, MPEP 2106.05(a) indicates that the additional elements in a claim must show an integration of the judicial exception into a practical application in order for the claims to be considered patent eligible subject matter. According to the Non-Final Office Action mailed December 29, 2021, under the Step 2A Prong 2 analysis, the limitation “(d) outputting a population Pareto solution set …” is identified as an additional element in independent Claim 1. However, Examiner notes that while independent Claim 1 indicates outputting a population Pareto solution set where a decision maker can select one chromosome “according to practical needs”, neither the claim nor the Applicant’s disclosure identifies how this population Pareto solution set output identifies or represents “a practical need” that is targeted to a specific technological product, or even how that that output contains an improvement for the functionality of a specific technological product such that the improvement would be apparent to a person of ordinary skill in the art. Examiner further points out that while Applicant’s amended claims reciting the term “… for a flexible job-shop” introduces another additional element in amended independent Claim 1, under the Step 2A Prong 2 analysis, this additional element in step (a) only represents an intended field-of-use (MPEP 2106.05(h)) for the set of parameters that are initialized and provided as input into a genetic algorithm, and hence is not sufficient to indicate an integration into a practical application as described in MPEP 2106.04(d)(1) and MPEP 2106.05(a). Hence, given the evidence cited above, Applicant’s argument is not persuasive, and the existing 101 rejection is maintained.
Regarding Applicant’s Remarks:
“The applicant analyzes the relationship between the four main steps in claim 1 and the practical application in detail below. …
1) In the flexible job shop, a series of feasible scheduling solutions are coded as a chromosome population according to the products required in the production orders and the resources available in the flexible job shop. Whether the scheduling solution is feasible depends on whether the solution meets the machine constraints and procedure constraints used in actual production. The product data contained in the production orders and the machine data in the flexible job shop are the important premise and basis of generating the scheduling solution.
2) Through step (a), solving the problem of the scheduling solution suitable for the production orders becomes solving a multi-target flexible job-shop scheduling problem. The subproblems involved in step (b) are obtained by decomposing the above multi-target flexible job-shop scheduling problem. At the same time, the generated progeny chromosomes still need to meet the machine constraints and the procedure constraints in the flexible job shop. Therefore, step (b) in claim 1 is the basis for optimization of the scheduling solution.
3) The solution in the target space can be decoded as a scheduling solution, and the value of the solution in the target space corresponds to the resource consumption of the flexible job shop when the production order is executed. Selection operation is selection of an excellent solution according to the target value, and its essence is selection of a scheduling solution closer to a preset target, so that the production of the flexible job shop can better meet the requirements of decision makers. Therefore, the selection strategy in step (c) is not a mathematical formula, but an operation to optimize the scheduling solution as well as an important way to provide a scheduling solution that better meets the requirements of the decision makers.
4) A series of solutions obtained by executing steps (b) and (c) repeatedly are more suitable for guiding the production of the flexible job shop. The decision makers can select an optimal solution according to the value of the solution in the target space and the actual demands. Further, the decision makers convert the solution into a scheduling solution for recording machine allocation and procedure scheduling. The flexible job shop executes the production order according to the scheduling solution to complete the production that meets the actual demands. The demands of the decision makers and the execution of production shall be in line with reality. Therefore, step (d) is the only way for the complete technical guidance of the actual production of the flexible job shop.
… It can be seen from Fig. 1 and Fig. 2 : The solutions selected during evolution in the present invention have good diversity, as shown in Fig. 2. The selected solutions are uniformly distributed in the target space. Fig. 3 proves that the present invention is effective in optimal scheduling of the actual production process. Fully demonstrate that this patent can produce practical and useful results.”
Examiner has considered this argument and finds the argument to be not persuasive. Examiner points out that Applicant’s argument is based on an assertion that the steps used for solving the flexible job-shop scheduling problem do not represent judicial exceptions such as mathematical calculations or mental processes. Examiner notes that the Applicant’s above argument merely summarizes steps (a), (b), and (c) performed in the claims involving the use of a genetic algorithm, in conjunction with the additional equations and matrix calculations to solve the flexible job-shop scheduling problem, where these steps have been analyzed under Step 2A Prong 1 as indicated in the Non-Final Office Action mailed December 29, 2021, and were found to represent abstract ideas (judicial exceptions) comprising of mathematical calculations, correlations, and relationships, as well as decision-making processes involving observations, judgments, evaluation, and opinions (representing mental processes). A person having ordinary skill in the art would understand that a genetic algorithm will involve encoding and decoding operations, as well as mutation and crossover operations, where these operations represent a decomposition and abstraction of the problem in order to perform the mathematical operations associated with each of those operations. Additionally, as indicated in the Non-Final Office Action mailed December 29, 2021, each of the sub-steps in step (c) represent additional applications of matrix calculations or other mathematical calculations to determine preference values and corresponding preference matrices             
                
                    
                        ψ
                    
                    
                        P
                    
                
            
         and             
                
                    
                        ψ
                    
                    
                        X
                    
                
            
        . In fact, Applicant acknowledges in their arguments that solving the flexible job shop scheduling problem involves decomposing the flexible job shop scheduling problem: “…solving the problem of the scheduling solution suitable for the production orders becomes solving a multi-target flexible job-shop scheduling problem. The subproblems involved in step (b) are obtained by decomposing the above multi-target flexible job-shop scheduling problem”, where the process of obtaining these subproblems are done through applying mathematical calculations, correlations, and relationships listed in steps (a), (b), and (c) to generate the necessary data values for the genetic algorithm and associated mathematical matrix calculations to solve the flexible job-shop scheduling problem. 
In addition, according to the Non-Final Office Action mailed December 29, 2021, Examiner points out that none of the steps (and their associated multiple sub-steps) recited in (a), (b), (c) contain any additional elements representing detail or information that would integrate the identified judicial exceptions into a practical application, where this integration represents an improvement of the functioning of a computer or to a technological process that would result in the improvement of a specific product, such that the improvement of the specific product would be apparent to a person of ordinary skill in the art. As established earlier in the response to the preceding argument and indicated in the Non-Final Office Action mailed December 29, 2021, under the Step 2A Prong 2 analysis, the general limitation of outputting Pareto solutions in step (d) (“… outputting a population Pareto solution set …”), was identified as an additional element that represents a form of an insignificant extra-solution activity for use in a claimed process. As established earlier in response to the preceding argument, neither the claim nor the Applicant’s disclosure identifies how this population Pareto solution set output identifies or represents “a practical need” that is targeted to a specific technological product, or even how that that output contains an improvement for the functionality of a specific technological product such that the improvement would be apparent to a person of ordinary skill in the art. Furthermore, under the Step 2B analysis, this additional element was further identified as being directed to aspects of data gathering and outputting of data as well as storing and retrieving information in memory (for a decision maker to further decode the chromosomes and identify a feasible scheduling solution), where these aspects do not add significantly more than the judicial exception, alone or in combination with other elements in the claim (see MPEP 2106.05(g), MPEP 2106.05(d)(II), list 1, example iv). Hence, given the evidence cited above, Applicant’s argument is not persuasive, and the existing 101 rejection is maintained.
Regarding Applicant’s Remarks:
“Regardless, even if the claims are directed to an abstract idea, they are patent eligible because they recite an inventive concept that is significantly more than an abstract idea. Under MPEP 2106.04(d), the second step of the Alice/Mayo test (USPTO Step 2B) evaluates whether "the additional elements recited in the claims provide[] 'significantly more' than the [allegedly] recited judicial exception (e.g., because the additional elements were unconventional in combination)." (emphasis added). Thus, Step 2B evaluates "whether [the claims] provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself)."
Applicant notes that, in determining "whether the additional elements amount to significantly more than the exception itself," Step 2B requires one to compare the additional elements "individually and in combination" to "the exception itself" See id That is, one must compare the additional elements to the exception identified as being the purported judicial exception, which in the instant case seems to be that of a mathematical calculation. Thus, the question becomes: Do the additional elements amount to significantly more than a mere mathematical calculation? Applicant respectfully submits that the answer must be affirmative because the claims recite, among other things, a physical "a flexible job-shop." That is, the method in the clarified claim 1 is not pure accumulation of mathematical formulas, but a flexible job-shop scheduling method based on a limited stable matching strategy.
Moreover, as the Federal Circuit has reaffirmed, if "the claims 'involve more than performance of well-understood, routine, and conventional activities previously known to the industry'"-as is the case here-"[t]he second step of the Alice test is satisfied." Berkheimer v. HP Inc., 881 F.3d 1360, 1367 (Fed. Cir. 2018) (internal quotation marks and punctuation omitted) (quoting Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat'l Ass 'n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); see also Alice, 134 S. Ct. at 2359.
Thus, the flexible job-shop scheduling method in claim 1 has practical application background from data source, problem coding/decoding, optimization of the scheduling solution and determination of the optimal scheduling solution. In addition, it also clarifies that all the strategies in claim 1 are not pure mathematical formulas, but special methods for solving the flexible job-shop scheduling solution.
In view of the foregoing remarks, it is respectfully submitted that all claims are directed to statutory subject matter. Reconsideration and withdrawal of the 35 USC 101 rejection are respectfully requested.”
Examiner has considered this argument and finds the argument to be not persuasive. Examiner reminds Applicant that MPEP 2106.04(d) and MPEP 2106.05(a) provides the guidance and examples to determine whether additional elements in a claim integrate a judicial exception into a practical application. As established earlier in response to the preceding arguments, Applicant’s specification and the associated claims fail to indicate how these recited steps for solving this flexible job-shop scheduling are applied to a specific product or invention other than a general or mere applying of the steps to a broad set of applications, such that the steps in the recited claims and the supporting description in the disclosure correspond to a technical implementation that would improve the functioning of a computer or to a technological process that produces a specific product in which the improvement of the specific product would be apparent to a person of ordinary skill in the art. As indicated earlier and established in the Non-Final Office Action mailed December 29, 2021, under the Step 2A Prong 2 analysis, the outputted Pareto solutions in step (d) (“… outputting a population Pareto solution set …”) that were produced by the genetic algorithm and additional equations and matrix calculations from steps (a), (b), and (c) were found to be an additional element that represents a form of an insignificant extra-solution activity for use in a claimed process, and under the Step 2B analysis, this additional element was further identified as being directed to aspects of data gathering and outputting of data as well as storing and retrieving information in memory (for a decision maker to further decode the chromosomes and identify a feasible scheduling solution), where these aspects do not add significantly more than the judicial exception, alone or in combination with other elements in the claim (see MPEP 2106.05(g), MPEP 2106.05(d)(II), list 1, example iv). Additionally, as established earlier in response to the preceding arguments, under the Step 2A Prong 2 and Step 2B analysis, the newly amended limitation “… for a flexible job-shop” provided in amended independent Claim 1 is an additional element in step (a) that represents an intended field-of-use (MPEP 2106.05(h)) for the set of parameter that are initialized and provided as input into a genetic algorithm, and hence also does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. Hence, given the evidence cited above, Applicant’s argument is not persuasive, and the existing 101 rejection is maintained. 
Regarding Applicant’s Remarks for Claims 1 and 6 under 35 U.S.C 103 as being unpatentable over 
Yuan et al., Multiobjective Flexible Job Shop Scheduling Using Memetic Algorithms, January 2015 [hereafter referred as Yuan], in view of Deb et al., A Fast and Elitist Multiobjective Genetic Algorithm: NSGA-II, April 2002 [hereafter referred as Deb], in further view of Li et al., Stable Matching-Based Selection in Evolutionary Multiobjective Optimization, December 2014 [hereafter referred as Li], in even further view of Mirjalili et al., S-shaped versus V-shaped transfer functions for binary Particle Swarm Optimization, 2013 [hereafter referred as Mirjalili], Examiner acknowledges Applicant’s arguments and have considered them, and have found them to be not persuasive. Hence the existing 35 U.S.C. 103 rejections are still maintained, and the updated claim mappings according to the Applicant’s amended claims are provided in the relevant section indicated below.
Regarding Applicant’s Remarks:
“In the Office Action, for evaluation of inventiveness of the present application, there is a problem of separating all parts of the algorithm. The process of solving multi-target flexible job-shop scheduling based on a limited stable matching strategy proposed by the present application includes: parameter and population initialization, selection of parent individual, selection of progeny population, and output of the optimal scheduling solution. The four processes are complementary and interrelated, and the Examiner does not find a reference document which has more than two features. In addition, the present application adds original limiting information to the operation of selection of progeny population, which is not mentioned in any reference document. The Examiner separates the above four processes and then finds documents with similar features to those after separation to illustrate that there is a problem with the inventiveness of the present application. The above practice of separating the connection between the processes is extremely unreasonable.”
Examiner has considered this argument and finds the argument to be not persuasive. Examiner reminds Applicant the guidelines provided in MPEP 2142: “During patent examination and reexamination, the concept of prima facie obviousness establishes the framework for the obviousness determination and the burdens the parties face. Under this framework, the patent examiner must first set forth a prima facie case, supported by evidence, showing why the claims at issue would have been obvious in light of the prior art. … 35 U.S.C. 103 authorizes a rejection where, to meet the claim, it is necessary to modify a single reference or to combine it with one or more other references. After indicating that the rejection is under 35 U.S.C. 103, the examiner should set forth in the Office action: (A) the relevant teachings of the prior art relied upon, preferably with reference to the relevant column or page number(s) and line number(s) where appropriate,  (B) the difference or differences in the claim over the applied reference(s),  (C) the proposed modification of the applied reference(s) necessary to arrive at the claimed subject matter, and (D) an explanation as to why the claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made.”. Examiner further points to MPEP 2145(III) which provides guidance for the test for obviousness: “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference …. Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.”, with further guidance indicating ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.") and ("Combining the teachings of references does not involve an ability to combine their specific structures."). MPEP 2141(II)(C) further states that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”, and that “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”, such that Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”.  
As indicated in the Non-Final Office Action mailed December 29, 2021, under its broadest reasonable interpretation, the cited documents have been identified as being within the same scope and thus represent analogous art (Yuan, Deb, Li, and Mirjalili all teach evolutionary algorithms, with Yuan, Deb, and Li teaching multiobjective evolutionary algorithms, and with Yuan in particular teaching flexible job shop scheduling using evolutionary algorithms), with the proper claim mappings and citations provided from each relevant reference, as well the motivations extracted from each reference providing the necessary suggestions and teachings for a person having ordinary skill in the art to combine the teachings learned from each reference to establish obviousness, in accordance with the guidelines recited in MPEP 2142. Hence, Applicant’s assertion that the examination process is extremely unreasonable runs counter to the identified MPEP guidelines that that an examiner must follow during prosecution, and hence this argument is not persuasive.
Regarding Applicant’s Remarks:
	“(1) Claim 1 limits the selection strategy of the progeny individuals. … The present application selects progeny from candidate populations by using the stable matching strategy. Specifically: chromosomes in a set of to-be selected chromosomes are mapped to a target space to obtain a set of to-be-selected solutions; the position information of each solution is calculated through the distribution of the solutions and the subproblems in the target space; the position information of each solution is inputted into the adaptive transfer function to obtain the limit information of the solution; the preference values of the subproblems for the solutions are restricted through the limit information to obtain a preference matrix             
                
                    
                        ψ
                    
                    
                        P
                    
                
            
         of the subproblems for the solutions; the preference matrix             
                
                    
                        ψ
                    
                    
                        X
                    
                
            
         of the solutions for the subproblems is obtained; the information of the preference matrices             
                
                    
                        ψ
                    
                    
                        P
                    
                
            
         and             
                
                    
                        ψ
                    
                    
                        X
                    
                
            
         is used as input, and an acceptance procedure is delayed to obtain a stable matching relationship of the subproblems and the solutions, thereby selecting progeny solutions (see c1-c6 in claim 1 of the present application). Yuan uses nondominated sorting program to select progeny from the candidate population, i.e., projects the solutions in the candidate population into the target space, calculates dominance relationships among all the solutions, then divides the solutions into different nondomination levels based on the dominance relationships among the solutions, and finally selects the solution with the highest level as the progeny solution. Thus, Yuan and claim 1 of the present application are fundamentally different in the progeny individual selection strategies.”
Examiner has considered this argument and finds the argument to be not persuasive. According to the Non-Final Office Action mailed December 29, 2021, Yuan teaches the following limitations represented in independent Claim 1:
 (a) initializing related parameters: … obtaining an initial chromosome population meeting constraint conditions through integer coding according to specific contents of a production order …
… (a) … calculating a fitness value …
… (b) selecting a parent chromosome from the neighborhood …
… (c) selecting progeny populations: … (c1) combining a set of generated progeny chromosomes and a set of original parent chromosomes into a set 𝑆={            
                
                    
                        s
                    
                    
                        1
                    
                
            
        ,            
                 
                
                    
                        s
                    
                    
                        2
                    
                
            
        ,…,            
                 
                
                    
                        s
                    
                    
                        2
                        N
                    
                
            
        } of to-be-selected chromosomes, … wherein N is the number of the chromosomes …
… (d) outputting a population Pareto solution set when meeting cut-off conditions …
… (d) … selecting a chromosome by a decision maker from the Pareto solution set according to practical needs …
… (d) … decoding the chromosome to form a feasible scheduling solution …
… (d) … otherwise, returning to step (b) …
Examiner points to the claim mappings provided in the Non-Final Office Action for details indicating the specific cited paragraphs in the Yuan reference teaching each of the above limitations. As indicated in the Non-Final Office Action, the Yuan reference teaches solving flexible job shop scheduling problems by producing a set of Pareto optimal solutions, and allowing producers to evaluate these solutions and make a decision (Yuan p.336 col.1 Abstract and Note to Practitioners; and p.337 col.1 2nd paragraph), where the method for producing these set of optimal solutions involves the use of an evolutionary algorithm that encodes assignment of operations to machines and processing sequencing of operations to machines into chromosomes, where Yuan further teaches the limitation of selecting progeny populations that involves combining a set of child populations form a new population of size 2N, where these child populations are represented by the encoded chromosomes which are mutated through crossover and mutation operations to produce resulting offsprings during each iteration of the evolutionary algorithm (Yuan p.339 Section II.C. Brief Introduction to NSGA-II; p.339-340 Section III. Overview of the Proposed MAs; pp.340-341 Algorithm 1; Section IV.A. Chromosome Encoding; B. Chromosome Decoding; and C. Genetic Operators). Hence, the Yuan reference shown to be well within the scope of the Applicant’s recited limitations in independent Claim 1. 
Examiner notes that one aspect of Applicant’s argument appears to directed to their assertion that the Yuan reference must teach all limitations identified within step (c) (i.e., c1-c6), by identifying other limitations and teachings as a way to indicate that the Yuan reference is not within the same scope as the claimed invention. However, as indicated in the Non-Final Office Action mailed December 29, 2021, the other limitations within independent Claim 1 are identified and taught in the other references used as part of the 103 prior art rejection, with the proper claim mappings and motivations for obviousness recited for each reference in accordance with the established MPEP guidelines recited in the preceding argument. Examiner defers the details of the mapping of the relevant identified limitations in independent Claim 1 pertaining to the Yuan, Deb, Li, and Mirjalili references to the Non-Final Office Action as they do not need to be re-created here. Hence, Applicant’s argument is not persuasive, and the existing prior art rejection is maintained.
Regarding Applicant’s Remarks:
“(2) For the actual needs of high efficiency and low cost of the factory, claim 1 sets two fitness functions (makespan and cost) to calculate the fitness of the solution, and selects the qualified solution decoder as a scheduling solution that can be used to guide shop production based on the two fitness values (see Fig. 3 of the description of the present application). Yuan uses makespan, total workload and critical workload to calculate the fitness values of the solutions, and the generated scheduling solution cannot provide the consumption of production resources. Thus, the scheduling purpose achieved using Yuan's algorithm plan is substantially different from the scheduling purpose of claim 1.”
Examiner has considered this argument and finds the argument to be not persuasive. Examiner notes that Applicant’s argument attempts to identify limitations and restrictions that are not present in independent Claim 1 by restricting the number of fitness values, and indicating that the fitness values must be represented by makespan and cost, and therefore represents different scheduling purposes. Examiner cites MPEP 2145(VI), which indicates that “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.”. Examiner also cites the guidelines in MPEP 2111.01(II) which caution against importing written description into a claim limitation that is broader than the cited embodiment: "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.". Applicant’s arguments point to Figure 3 as showing two fitness values, but Applicant’s original Figure 3 merely shows a plotted chart, with no additional context provided in the Applicant’s specification that limits or describes what the “            
                
                    
                        f
                    
                    
                        1
                    
                
            
        :makespan(s)” symbol on the x-axis represents. Contrary to Applicant’s arguments, Applicant’s original specification does not explicitly associate these fitness values claimed in independent Claim 1 with the terms “makespan” or “cost”. In fact, Applicant’s original specification does not make any explicit association involving the terms “makespan”, “cost”, the two fitness values, and the possible symbols or notation that those fitness values would use that would enable a person having ordinary skill of the art to draw the conclusion that “            
                
                    
                        f
                    
                    
                        1
                    
                
            
         refers to one fitness value that represents a makespan” and “            
                
                    
                        f
                    
                    
                        2
                    
                
            
         refers to another fitness value that represents a cost”. While Applicant has since amended Figure 3 to show a “            
                
                    
                        f
                    
                    
                        2
                    
                
            
        :cost” symbol on the y-axis, this correction still does not provide any additional context that limits or describes either             
                
                    
                        f
                    
                    
                        1
                    
                
            
         or             
                
                    
                        f
                    
                    
                        2
                    
                
            
         as being representations of two fitness values. Examiner further points out that the “            
                
                    
                        f
                    
                    
                        1
                    
                
            
        :makespan(s)” contains a plural form, which also seems to indicate that the “            
                
                    
                        f
                    
                    
                        1
                    
                
            
        ” symbol may include one or more of these representations (and hence, by applying Applicant’s above argument, this may represent one or more objectives and hence one or more “fitness functions”). Even with the corrections provided in Applicant’s Figure 3, the two fitness values recited in independent Claim 1 still do not represent a “makespan” and “cost” as indicated in Applicant’s arguments, and the mere recitation of two fitness values in independent Claim 1 does not prevent a teaching reference from having additional fitness values or other additional features.
Examiner further reminds Applicant that MPEP 2111 requires that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, and an Examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Applicant’s independent Claim 1 broadly recites calculating a fitness value in the context of the step (a), and calculating another fitness value in step (b), without further assigning names to either fitness value or associating any usage and application with either fitness value. Hence, under its broadest reasonable interpretation, the term “fitness value” broadly recites a function or objective (in the context of a multiobjective flexible job-shop scheduling problem) used for solving a production scheduling problem based on machine assignment and machine operation sequence (where these machine assignment and machine operation sequence are encoded as chromosomes and represent production resources). As indicated in the Non-Final Office Action mailed December 29, 2021, Yuan teaches multiple objectives in a multi-objective flexible job shop scheduling problem, with each objective being calculated, and each of their output assigned to a f(x) notation, where each f(x) notation represents a fitness value (Yuan p.338 Section II.A. Formulation of the MO-FJSP 2nd paragraph and p.341 Section V.A. Selection of Individuals for Local Search, 1st paragraph).  Hence, Applicant’s argument is not persuasive, and the existing prior art rejection is maintained.
Regarding Applicant’s Remarks:
“(3) Claim 1 limits the encoding operation for the scheduling solution and the decoding operation for the solutions. Encoding operation: the present application uses an integer to indicate a workpiece, and Yuan uses an integer to indicate a procedure (see the schematic diagram of the chromosomes in the description of the present application). Decoding operation: The present application decodes the same integer on the chromosome into different procedures of the same workpiece, and Yuan decodes the integer on the chromosome into corresponding procedures when encoding. Encoding and decoding operation of claim 1 and Yuan's algorithm are substantially different, and the meanings of each integer on the chromosome are also different.”
Examiner has considered this argument and finds the argument to be not persuasive. Applicant’s argument is based on an assertion that the chromosome encoding (and decoding) taught in the Yuan reference are different than the claimed invention, citing the schematic diagram in the Applicant’s specification p.8 to indicate the difference. As mentioned earlier, MPEP 2145(VI) and MPEP 2111.01(II) do not allow importing written description into a claim limitation that is broader than the cited embodiment. Under its broadest reasonable interpretation, the limitation: “(a) initializing related parameters: … obtaining an initial chromosome population meeting constraint conditions through integer coding according to specific contents of a production order …” broadly recites generating an initial chromosome population using integer coding, with constraint conditions according to specific contents of a production order. In the context of flexible job-shop scheduling, the constraint conditions according to specific contents of a production order is interpreted to indicate the machine assignment and the machine operation sequence. As indicated in the Non-Final Office Action mailed December 29, 2021, Yuan teaches chromosome encodings to generate an initial chromosome population for the evolutionary algorithm, where each chromosome contains two vectors: machine assignment vector and operation sequence vector, where the encodings of these vectors result in chromosomes that contain integer values (Yuan p.340 Section IV.A. Chromosome Encoding and p.341 Figure 3). In fact, the schematic diagram shown in Applicant’s specification p.8 and cited in the Applicant’s argument also shows two vectors (one representing procedure coding, which is interpreted to represent machine operation sequence, and one representing machine coding, which is interpreted to represent machine assignment), with both vectors containing integer values. Hence, Applicant’s argument is not persuasive, and the existing prior art rejection is maintained.
Regarding Applicant’s Remarks:
“It is undeniable that "whether the maximum number of iterations is reached?" is a common cut-off condition. The cut-off condition is widely used in swarm intelligence algorithm and application of solving the flexible job-shop scheduling problem. Similarly, in solving the multi-target optimization problem, Pareto dominance relationship is a widely used index for evaluating the performance of the solutions. Therefore, the present application selects "whether the maximum number of iterations is reached?" as the cut-off condition, and uses the Pareto dominance relationship to evaluate the solution outputted by the algorithm (see claim 1-d of the present application).”
Examiner notes Applicant’s above assertion that indicates the Pareto dominance relationship is a widely used index for evaluating the performance of solutions that represents “a common cut-off condition”, and therefore Applicant’s assertion is considered an admission that the Pareto dominance relationship used as a cut-off condition in the claimed invention is a well-known concept, and thus is treated as well-known prior art that can be used during prosecution with respect to the limitation recited in independent Claim 1: “(d) outputting a population Pareto solution set when meeting cut-off conditions …”. See MPEP 2129.
Regarding Applicant’s Remarks:
“… Li solves the multi-target optimization problem without practical significance. The real number encoding used by Li represents the chromosomes, and the real number on each genetic locus has no specific reference content. A new chromosome generated by evolutionary operation still has no practical significance. That is, the method developed by Li cannot be used to solve the multi-target flexible job-shop scheduling problem.”
Examiner has considered this argument and finds the argument to be not persuasive. According to the Non-Final Office Action mailed December 29, 2021, the Li reference was used to teach the following limitations in independent Claim 1:
… (a) … determining a neighborhood of each subproblem …
… (b) selecting a parent chromosome from the neighborhood of each subproblem …
… (b) … calculating a fitness value …
… (c1) … a set 𝑆 … and mapping the set to a target space to obtain a set 𝑋={            
                
                    
                        x
                    
                    
                        1
                    
                
            
        ,            
                 
                
                    
                        x
                    
                    
                        2
                    
                
            
        ,…,            
                 
                
                    
                        x
                    
                    
                        2
                        N
                    
                
            
        } of to-be-selected solutions, a subproblem set 𝑃={            
                
                    
                        p
                    
                    
                        1
                    
                
            
        ,…            
                 
                
                    
                        p
                    
                    
                        t
                    
                
            
        ,…,            
                 
                
                    
                        p
                    
                    
                        N
                    
                
            
        } and a weight vector set 𝑤={            
                
                    
                        ω
                    
                    
                        1
                    
                
            
        ,…,            
                 
                
                    
                        ω
                    
                    
                        t
                    
                
            
        ,…,            
                 
                
                    
                        ω
                    
                    
                        N
                    
                
            
        } …
… (c2) selecting the angle of the solution relative to the subproblem as position information 𝜃;
… (c3) … using the position information 𝜃 to obtain limit information;
… (c4) obtaining preference values through a preference value calculation formula of the subproblem with limit information for the solutions;
… (c4) … arranging the preference values in an ascending order to obtain a preference sequence of the subproblem for all solutions; and
… (c4) … conducting the same operation for all the subproblems to obtain a preference matrix             
                
                    
                        ψ
                    
                    
                        P
                    
                
            
         …
… (c5) obtaining the preference values through the preference value calculation formula of the solutions for the subproblems …
… (c5) … arranging the preference values in an ascending order to obtain a preference sequence of the solutions for all the subproblems …
… (c5) … conducting the same operation for all the subproblems to obtain a preference matrix             
                
                    
                        ψ
                    
                    
                        X
                    
                
            
         …
… (c6) using the information of the preference matrices             
                
                    
                        ψ
                    
                    
                        P
                    
                
            
         and             
                
                    
                        ψ
                    
                    
                        X
                    
                
            
         as input, and delaying an acceptance procedure to obtain a stable matching relationship of the subproblems and the solutions,
… (c6) … thereby selecting progeny solutions and also selecting chromosomes corresponding to the progeny solutions …
Examiner points to the claim mappings provided in the Non-Final Office Action for details indicating the specific cited paragraphs in the Li reference teaching each of the above limitations. Applicant’s argument is based on the assertion that the teachings in the Li reference do not have practical significance. Li teaches a multiobjective evolutionary algorithm that decomposes a multiobjective optimization problem into a set of scalar optimization subproblems and optimizes them in a collaborative manner to generate a set of Pareto optimal solutions, Li further teaches implementing a simple and effective stable matching (STM) model based on an evolutionary algorithm to identify solutions with better aggregation function values that encourage convergence and promote diversity (Li p.909 Abstract and Section I. Introduction; and p.910 col.1 2nd paragraph). Li further teaches that finding solutions to multiobjective optimization problems arise in many disciplines, such as engineering, economics, and logistics (Li p.909 Section I. Introduction 1st paragraph), where the term “logistics” broadly recites tasks related to management and maintenance operations (such as machine production resource allocations, which falls under the broad category of flexible job-shop scheduling problems). Applicant’s arguments also attempt to use the Li reference to map the chromosome encoding limitations, which were addressed earlier through teachings in the Yuan reference, where the chromosome encodings result in a representation containing integer values. A person having ordinary skill in the art would understand that the purpose of performing chromosome encodings (and decodings) is to abstract the specific details of a problem into a mathematical representation that can be provided as input into the evolutionary algorithms, which perform additional mathematical operations involving mutations and crossover operations to manipulate the integer values contained within the chromosomes, effectively shielding the evolutionary algorithms from any problem-specific knowledge, and hence making these methods more portable and applicable to a variety of applications and problems (including logistic related problems such as the flexible job shop scheduling problem), as taught in the Li reference. As indicated in the Non-Final Office Action mailed December 29, 2021, the motivation to combine the teachings in the Li reference is taught in Li, since using stable match model as the selection operator not only maintains population diversity, and facilitates convergence, but the process of determining preferences accommodates well with the preferences of a decision maker, and helps identify the best solutions towards more optimal solutions, which in turn translates to better performance for a system utilizing this algorithm (Li p.910 col.1 2nd paragraph; pp.914-915 IV.B. Performance Metrics; and pp.916 Tables I, II, Section VI. A Performance Comparisons with Other MOEAs). Hence, Applicant’s argument is not persuasive, and the existing prior art rejection is maintained.
Regarding Applicant’s Remarks:
“… Li does not introduce the limit information into the calculation of the preference values of the subproblems for the solutions, so that the subproblems prefer the solutions with good convergence, leading to poor distribution of progeny population and then falling into local optimum.”
Examiner has considered this argument and finds the argument to be not persuasive. Examiner notes that Applicant’s arguments are directed to the following limitations in independent Claim 1:
… (c2) selecting the angle of the solution relative to the subproblem as position information 𝜃 …
… (c3) … using the position information 𝜃 to obtain limit information …
… (c4) obtaining preference values through a preference value calculation formula of the subproblem with limit information for the solutions …
Examiner points out that the Applicant’s above limitations recited in independent Claim 1 do not define the term “limit information”. Examiner further points out that Applicant’s specification does not contain any description that describes the term “limit information”, as the specification merely rephrases the above limitations. Hence, under its broadest reasonable interpretation, the term “limit” combined with the term “information” broadly recites information that is used to restrict the bounds or limits of something. Additionally, under its broadest reasonable interpretation, the limitation (“… (c2) selecting the angle of the solution relative to the subproblem as position information 𝜃 …”) broadly recites identifying a solution with a subproblem in a problem space, and determining directions within this problem space, such that these directions represent an “angle” when viewed in the problem space. As indicated in the Non-Final Office Action mailed December 29, 2021, Li p.911 col.1 1st paragraph (Penalty-Based Boundary Intersection (PBI) Approach) teaches a penalty-based boundary intersection decomposition approach for dividing a problem space into a set of subproblems P, where the distances             
                
                    
                        d
                    
                    
                        1
                    
                
            
         and             
                
                    
                        d
                    
                    
                        2
                    
                
            
          and a penalty constraint are defined according to an equality constraint to minimize an objective             
                
                    
                        g
                    
                    
                        p
                        b
                        i
                    
                
            
        , such that the goal of this approach is to push the result of F(x) as low as possible so it can reach the boundary of the objective set, and the weight vector is used to identify the search direction of the subproblem. As shown in Li p.911 Figure 2, the weight vector w,             
                
                    
                        d
                    
                    
                        1
                    
                
            
         and             
                
                    
                        d
                    
                    
                        2
                    
                
            
         shown on a two-dimensional space determines the search scope of the subproblem relative to F(x), such that this search scope represents a location of possible solutions for the identified subproblem. This search space is delineated by an angle formed by the weight and distance metrics and F(x), and as such, this search space represents the identification and selection of “the angle of the solution relative to the subproblem as position information 𝜃”.  Furthermore, under its broadest reasonable interpretation, the limitations (“… (c3) … using the position information 𝜃 to obtain limit information … ; (c4) obtaining preference values through a preference value calculation formula of the subproblem with limit information for the solutions …”) broadly recite applying the output  from the decomposition approaches that define the search space constraints with a subproblem to determine preference values, where this output consisting of search direction/weight vectors represents “limit information”. Li pp.911-912 Section III.A. Selection Based on STM Model and Li p.912 Algorithm 1 and Algorithm 2 teaches performing calculations using the provided equations (Li Algorithm 1 and Li p.911 equations (5)-(7)) to generate preference values for all solutions in set S for each subproblem, where the equality constraint defining the objective optimization represented in each of the decomposition approaches that divides a problem space into subproblems is interpreted as creating and identifying subproblems with limit information (Li pp.911-912 Section II. Decomposition Approaches and Li pp.911-912 equations (2), (3), and (4)), and where the output of the decomposition approaches are the search direction vectors of the subproblem (represented by the weight vector w), and hence these weight vectors w represent “limit information” being introduced into the preference values calculation. Li further teaches applying the weight vectors to each subproblem (Li p.911 Section III.A. Selection Based on STM Model, including equation (5)), where equation (5) is described as computing the preference value of p on solution x with the weight vector information produced by the PBI decomposition approach (thus representing the limitation “obtaining preference values through a preference value calculation formula of the subproblem with limit information for the solutions …”).).
Additionally, Examiner notes that Applicant’s arguments asserts that the teaching in the Li reference results in poor distribution of progeny population and generation of solutions that fall into a local optimum, but fails to provide any further evidence or citation to the Li reference to justify the formulation of their assertion. As indicated earlier, Li teaches a multiobjective evolutionary algorithm that decomposes a multiobjective optimization problem into a set of scalar optimization subproblems and optimizes them in a collaborative manner to generate a set of Pareto optimal solutions (Li p.909 Abstract and Section I. Introduction). Li further teaches implementing a simple and effective stable matching (STM) model based on an evolutionary algorithm to identify solutions with better aggregation function values that encourage convergence and promote diversity (Li p.910 col.1 2nd paragraph). Contrary to Applicant’s assertions, Li p.910 col.1 2nd paragraph indicates their MOEA/D-STM algorithm “… prefers the solutions with better aggregation function values. Therefore, the preferences of the subproblems encourage the convergence. On the other hand, each solution agent ranks all subproblems according to its distance to the direction vector of these subproblems. The preferences of the solutions can promote the diversity. Then, a matching algorithm can be used to assign a solution to each subproblem. This assignment can balance the preferences of subproblems and solutions, and thus the convergence and diversity of the evolutionary search. We also show that our proposed algorithm can easily accommodate the preferences of a decision maker.”. Li further teaches their MOEA/D-STM algorithm exhibits improved performance compared with other multiobjective evolutionary algorithms “… due to the fact that MOEA/D-STM does try to promote and balance both the convergence and population diversity via its selection throughout the entire search process” (Li p.916 Section VI.A. Performance Comparisons With Other MOEAs, 2nd paragraph). Examiner notes that the Li’s reference of the term “distance to the direction vector of these subproblems” is in reference to the decomposition approaches taught in Li pp.910-911 Section II.B. Decomposition approaches, of which one of the decomposition approaches is the Penalty-Based Boundary Intersection (PBI) Approach which is used to teach the “limit information” recited earlier. In fact, Examiner points out that Applicant’s specification p.2 and p.6 recites a similar goal for using a stable matching strategy with limit information, where this strategy “can improve the diversity of solutions by using the limit information, thereby providing decision makers and more scheduling solutions” (Applicant’s specification Summary p.2, 1st paragraph), and “… The main purpose of the above practice is to balance the diversity and the convergence of the solutions during evolution, so as to obtain Pareto solution set with better convergence and diversity at the end of the algorithm.” (Applicant’s specification p.6 2nd paragraph). Hence, given the above recited evidence, the Li reference is within the scope of Applicant’s claimed invention, and Applicant’s argument is not persuasive, and the existing prior art rejection is maintained.
Regarding Applicant’s Remarks:
“3) Claim 1 applies the limit information to the calculation of the preference matrix for the first time, and possesses inventiveness. The position information of the solutions can be transformed into the limit information of the solutions by the adaptive transfer function, which is not involved in any document. In the adaptive transfer function, 𝜃 is the position information of the solution and is essentially an argument of the function.
… <see transfer function equation recited in Claim 3> …
wherein L is a control parameter, and the larger the L is, the more uniform the transfer function is. In order to solve the problem of overconvergence in the early stage of iteration and ensure the balance of convergence and diversity in the later stage of iteration, with the iteration of the algorithm, L setting is gradually increased from 1 to 20.”
Examiner has considered this argument and finds the argument to be not persuasive. Examiner notes that applicant’s above argument is based on limitations that are not recited in independent Claim 1 but are recited in dependent Claim 3, including the equation for the transfer function (which is labeled as equation (1) in dependent Claim 3). Examiner points out that independent Claim 1 broadly recite “(c2) selecting the angle of the solution relative to the subproblem as position information 𝜃” and “(c3) constructing an adaptive transfer function, and using the position information 𝜃 to obtain limit information”, without any recitation of an L control parameter or its range of values, or even a recitation of equation (1). Hence, Applicant’s argument is not persuasive, and the existing prior art rejection is maintained. 
Regarding Applicant’s Remarks:
“… Apparently, 𝜃 recorded by Li represents a weight of a component in the target function of penalty-based boundary intersection (PBI) approach. In operation of the algorithm, Li sets 𝜃 as a constant value to balance             
                
                    
                        d
                    
                    
                        1
                    
                
            
         and             
                
                    
                        d
                    
                    
                        2
                    
                
            
        . minimize             
                
                    
                        g
                    
                    
                        p
                        b
                        i
                    
                
            
        (x|w,z*)=            
                
                    
                        d
                    
                    
                        1
                    
                
            
         + 𝜃             
                
                    
                        d
                    
                    
                        2
                    
                
            
         wherein x and w represent the corresponding weight vectors of the solution and the subproblem respectively; z* represents the reference point; and             
                
                    
                        d
                    
                    
                        1
                    
                
            
         and             
                
                    
                        d
                    
                    
                        2
                    
                
            
         represent two distance values.
Through comparison of the present application and Li, the meaning and effect of 𝜃 in claim 1 are substantially different.”
Examiner has considered this argument and finds the argument to be not persuasive. Examiner notes that Applicant’s arguments are directed to the following limitations in independent Claim 1:
… (c2) selecting the angle of the solution relative to the subproblem as position information 𝜃 …
… (c3) … using the position information 𝜃 to obtain limit information …
Examiner points out that Applicant’s above limitations in independent Claim 1 broadly define “position information θ” as “an angle of the solution relative to the subproblem”. Examiner further reminds Applicant that MPEP 2111 requires that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. As established earlier in the preceding responses and acknowledged in the Applicant’s arguments shown above, Li teaches a penalty-based boundary intersection approach that defines an angle based on the weight vector, distances             
                
                    
                        d
                    
                    
                        1
                    
                
            
         and             
                
                    
                        d
                    
                    
                        2
                    
                
            
         and F(x) as shown in Li p.911 Figure 2, where the weight vector w,             
                
                    
                        d
                    
                    
                        1
                    
                
            
         and             
                
                    
                        d
                    
                    
                        2
                    
                
            
         shown on a two-dimensional space determines the search scope of the subproblem relative to F(x), such that this search scope represents a location of possible solutions for the identified subproblem. This search space is delineated by an angle formed by the weight and distance metrics and F(x), and as such, this search space represents the identification and selection of “the angle of the solution relative to the subproblem as position information 𝜃”. Examiner further points out that Applicant’s arguments only asserts that the teaching in the Li reference is substantially different than the Applicant’s claimed invention, but fails to provide any further evidence or citations to their specification or claim limitation to explain the difference. Hence, Applicant’s argument is not persuasive, and the existing prior art rejection is maintained.
Regarding Applicant’s Remarks:
“… Deb uses real number encoding to construct the chromosomes, and its genetic loci are real numbers without specific reference. The genetic loci on the progeny chromosomes generated by evolutionary operation still have no specific reference. Therefore, simulated binary crossover (SBX) operator and polynomial mutation used by the present application are substantially different from Deb.”
Examiner has considered this argument and finds the argument to be not persuasive. Examiner notes that Applicant’s arguments are directed to the following limitations in independent Claim 1:
… (b) … generating progeny chromosomes through simulated binary crossover and polynomial mutation …
Examiner points out that Applicant’s above limitations in independent Claim 1 broadly recite generating progeny chromosomes through simulated binary crossover and polynomial mutation. Examiner further reminds Applicant that MPEP 2111 requires that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. Examiner further points out that none of the remaining limitations in independent Claim 1 or the remaining dependent claims specify additional restrictions that limit the interpretation or usage of the simulated binary crossover and polynomial mutation operations. Examiner also points out that the Applicant’s specification (p.2 and p.8) merely rephrases the above recited limitation and also does not provide any details that would further limit the type of simulated binary crossover and polynomial mutation operations. Hence, this aspect of Applicant’s argument is not persuasive.
Additionally, Examiner points out that an aspect of Applicant’s arguments are based on Applicant’s attempt to apply the Deb reference to other limitations recited in independent Claim 1 (chromosome encoding using integer coding) to show that the Deb reference is substantially different than the Applicant’s claimed invention. However, as established earlier in response to a preceding argument, Examiner points out that the chromosome encoding using integer coding is taught by the Yuan reference, and therefore, the Deb reference is not used to teach that particular limitation. Furthermore, a person having ordinary skill in the art would understand that the set of integers is a subset of the set of real numbers, and an integer number can be expressed as a real number (e.g., integer ‘2’ can be expressed as real number ‘2.0’), and hence does not prohibit the usage of simulated binary crossover and polynomial mutation operators that require real-numbers as input into their genetic operators. In addition, as established earlier in response to a preceding argument, a person having ordinary skill in the art would understand that the purpose of manipulating integer numbers (instead of problem-specific knowledge) is to abstract the specific details of a problem into a mathematical representation that can be provided as input into the evolutionary algorithms, which perform additional mathematical operations involving mutations and crossover operations to manipulate the integer values contained within the chromosomes, effectively shielding the evolutionary algorithms from any problem-specific knowledge, and hence making these methods more portable and applicable to a variety of applications and problems. Hence, this aspect of Applicant’s argument is also not persuasive, and the existing prior art rejection is maintained. 
Regarding Applicant’s Remarks:
“Claim 1 proposes to use an adaptive transfer function to provide the limit information for the solutions. This function uses a control parameter L to adjust the transfer function. The larger the L is, the more uniform the transfer function is. In order to solve the problem of overconvergence in the early stage of iteration and ensure the balance of convergence and diversity in the later stage of iteration, with the iteration of the algorithm, L setting is gradually increased from 1 to 20. In short, the adaptive transfer function is used to balance the diversity and convergence of the progeny population to enable the algorithm to output a globally optimal optimization scheduling solution. The transfer function in Mirjalili cannot provide adaptive limit information, which is fundamentally different from the adaptive transfer function in claim 1.”
Examiner has considered this argument and finds the argument to be not persuasive. Examiner notes that Applicant’s arguments are directed to the following limitations in independent Claim 1:
… (c3) constructing an adaptive transfer function, and using the position information 𝜃 to obtain limit information …
As indicated in the response to an earlier argument, Examiner similarly points out that part of Applicant’s arguments for the limitations recited independent Claim 1 are based on limitations that are only present in dependent Claim 3, where the adaptive transfer function is provided as equation (1) and where the L parameter is defined as a control parameter with range from 1 to 20. Contrary to Applicant’s arguments, the limitations recited in independent Claim 1 do not contain the recited transfer equation (1) or any definition of an L control parameter. Hence, this aspect of Applicant’s argument is not persuasive.
Examiner further notes that another aspect of Applicant’s arguments are directed to forming an association between an adaptive transfer function with a use of “adaptive limit information”, which Examiner points out is not what is being recited in step (c3). Examiner reminds Applicant that MPEP 2111 requires that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. Under its broadest reasonable interpretation, step (c3) broadly recites two distinct limitations: one limitation that constructs an adaptive transfer function (where the term “adaptive” broadly recites something that is changed or modified under certain conditions), and another limitation that uses position information to obtain limit information. Contrary to Applicant’s arguments, step (c3) does not recite that the limit information is “adaptive”, and step (c3) also does not recite any association or relationship between these two distinct limitations that would indicate that the adaptive transfer function is based on an adaptive limit information. Hence, these two limitations are treated as distinct limitations. As established earlier in the preceding responses, the Li reference teaches the limitation involving using position information to obtain limit information. Mirjalili teaches the limitation involving constructing an adaptive transfer function, where Mirjalili teaches applying transfer functions to convert problems with a continuous real search space into binary problems, where these transfer functions represent movement (or velocity) of an element (corresponding to candidate solutions) in the search space, and the paths tracing these movements in the search space are represented by switching between a ‘0’ and ‘1’ representation. Mirjalili further teaches that transfer functions “…represent the probability that a particle should change its position”, and “A transfer function should provide a high probability of changing the position for a large absolute value of the velocity. Particles having large absolute values for their velocities are probably far from the best solution, so they should switch their positions in the next iteration. … A transfer function should also present a small probability of changing the position for a small absolute value of the velocity.”, thus teaching the changing or adaptive nature of the transfer function in terms of expressing the probability/likelihood of an element moving from one region in the search space to another (Mirjalili p.2 col.2 Section 2. The Particle Swarm Optimization 1st-2nd paragraphs; p.2 col.2 Section 3. Binary version of Particle Swarm Optimization, 3rd-5th paragraphs; and p.3 Section 4. Proposed families of transfer functions and Table 1). As indicated in the Non-Final Office Action mailed December 29, 2021, the motivation to combine is taught in Mirjalili, since tracing the path of elements (i.e., candidate solutions) results in identifying a best/optimal solution that further promotes convergence and helps avoid the trap of a local minima representing a sub-optimal solution. Mirjalili further teaches applying these transfer functions to composite functions that resemble real-world scenarios (where these composite functions contain a plurality of objective functions) to improve the performance for a system (Mirjalili p.1 Abstract; Mirjalili p.4 Table 2, p.5 Figure 5; p.7 col.1 2nd paragraph; Mirjalili pp.10-11 Section 5.3 Composite benchmark functions). Hence, given the evidence shown above, Applicant’s arguments are not persuasive, and the existing prior art rejection is maintained.
Regarding Applicant’s Remarks:
“In addition, the applicant considers that the examiner acquiesces that the technical problem solved by the present invention is the known prior art after reading the technical solution recorded in the present application. In fact, the proposed technical problems in the present invention have unobviousness. Before the present application, those skilled in the art do not care about and consider the technical problems recorded in the present application "the diversity and convergence of the solutions in the evolutionary process are not balanced, and the swarm intelligence optimization algorithm is difficult to output a broad and excellent multi-target flexible job-shop scheduling solution". The inventors consider that in judgment of inventiveness, the process of putting forward the technical problems should be brought into the process of judging inventiveness. Those skilled in the art know that as long as the technical solution is continuously broken down, the corresponding technical features will always be found in the prior art, on the premise that the technical problem is clear. However, the technical problems in the creation processes of most inventions are not clear, and the process of discovering the technical problems has unobviousness.”
Examiner has considered this argument and finds the argument to be not persuasive. Examiner notes that Applicant’s arguments are based on assertions of what the Applicant believes are criteria for determining non-obviousness. Examiner reminds Applicant the guidelines provided in MPEP 2141 and 2142, MPEP 2145(III), and MPEP 2141(II)(C), which define the examination guidelines for determining obviousness under 35 U.S.C. 103. As indicated in the Non-Final Office Action mailed December 29, 2021, the cited documents are within the same scope and represent analogous art (Yuan, Deb, Li, and Mirjalili all teach evolutionary algorithms, with Yuan, Deb, and Li teaching multiobjective evolutionary algorithms, and with Yuan in particular teaching flexible job shop scheduling using evolutionary algorithms), with the proper claim mappings provided for each relevant reference, and the motivations from each reference providing the necessary suggestions and teachings for a person having ordinary skill in the art to combine the teachings learned from each reference, in accordance with the guidelines recited in MPEP 2142. Hence, Applicant’s assertion runs counter to the identified MPEP guidelines that that an examiner must follow during prosecution, and hence this argument is not persuasive, and the existing prior art rejection is maintained.

Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the first sentence of the abstract is an incomplete sentence requiring corrections to form a complete sentence (“A flexible job-shop schedule method based on a limited stable matching strategy, and belongs to the field of job-shop scheduling”).  Correction is required. See MPEP § 608.01(b).

Drawings
The drawings are objected to 
because of the following informalities:
Figure 2: This figure is still deficient as neither the specification nor the figure identify and describe the reference characters 𝑥1…𝑥5, y1′,… y5′, 𝑝1…𝑝5, and 𝑓1 and 𝑓2 indicated in the figure. Page 6 and 10 of the Applicant’s original specification merely describes Figure 2 as being a “functional diagram of a limit operator”, with a broad statement indicating that “The solutions selected during evolution … have good diversity, as shown in Fig. 2. The selected solutions are uniformly distributed in the target space.”, but does not identify any of the reference characters mentioned above as solutions, nor does it point out which sub-figure (leftmost or rightmost) is being represented as the one with the “good diversity” and “uniformly distributed in the target space”.
Figure 3: While the addition of the “𝑓2: cost(Yuan)” on the y-axis completes the chart by presenting several solutions through assessment of their completion time versus cost, this figure is inconsistent the Applicant’s original specification as there is no earlier identified relationship between “𝑓2” and the term “cost(Yuan)” in the original specification, where additionally the term “cost(Yuan)” is not mentioned in the original specification. Furthermore, the provided explanation from the Applicant that these squares, asterisks, and triangles represent the projection of the chromosome in the target space does not correspond with any text that was originally presented in the Applicant’s original specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed March 23, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 
35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:
p.3, step c2: This step has been amended as follows: “selecting the angle of the to-be-selected solutions θ”. Changing the term “solution” to a plural form “solutions” introduces new restrictions and changes the scope of the calculation of the position information θ by including multiple to-be-selected solutions, and thus these changes constitute as new matter. Furthermore, this definition presented here is inconsistent with the same step c2 found in p.9 of the Detailed Description section of the specification (which indicates that the angle component θ is based on a sum of angle components of a subproblem p and a solution x), as well as with amended Claim 1 (which contains the amended limitation “(c2) selecting the angle of the to-be-selected solution relative to the subproblem as position information θ”. Applicant is required to cancel the identified new matter in the reply to this Office Action. 
p.3 step c4: The sub-steps within this step have been amended as follows: “obtaining first preference valuearranging first the preference values in an ascending order to obtain a preference sequence …”. According to the Non-Final Office Action mailed December 29, 2021, Applicant was advised to consider distinguishing two different sets of preference values using ordinal terms such as “first” and “second” (e.g., “a first set of preference values …”, “a second set of preference values …”), thus maintaining the term “preference values”. However, Applicant’s explicit changing of the term “preference values” to a singular form “first preference value” in the first sub-step, and introducing an order to one of the sub-steps (“arranging first the preference values …”) introduces new restrictions and changes the scope of the calculation of the preference values found in this step, and thus these changes constitute as new matter. Furthermore, this definition presented here is inconsistent with the same step c4 found in pp.9-10 of the Detailed Description section of the specification, which indicates a calculation of preference values and does not introduce any ordering to the arranging sub-step. Applicant is required to cancel the identified new matter in the reply to this Office Action. 
p.3 step c6: The sub-steps within this step has been amended as follows: “using the information of the preference matrices                     
                        
                            
                                ψ
                            
                            
                                p
                            
                        
                    
                 and                     
                        
                            
                                ψ
                            
                            
                                p
                            
                        
                    
                 as input, and delaying an acceptance procedure to simultaneously obtain N stable matching relationships, which each of which represents                     
                        
                            
                                p
                            
                            
                                1
                            
                        
                    
                ,…,                    
                         
                        
                            
                                p
                            
                            
                                t
                            
                        
                    
                ,…,                    
                         
                        
                            
                                p
                            
                            
                                N
                            
                        
                    
                } matched with a solution x in set X={                    
                        
                            
                                x
                            
                            
                                1
                            
                        
                        ,
                        
                            
                                x
                            
                            
                                2
                            
                        
                    
                ,…,                    
                         
                        
                            
                                x
                            
                            
                                2
                                N
                            
                        
                    
                } to-be-selected solutions selecting N progeny solutions and also selecting chromosomes corresponding to the progeny solutions”. The term “simultaneously” used in the context of obtaining a stable matching relationship does not appear in the original specification or in the Detailed Description section (pp.7-10), and thus this term constitutes as new matter. In addition, the original sub-step (“… delaying an acceptance procedure to obtain a stable matching relationship of the subproblems and the solutions …”) has now been considerably amended to introduce further restrictions involving the obtaining of “N” stable matching relationships and “N” progeny solutions, as well as introducing further restrictions on how each subproblem p is matched with a solution x, none of which was present in the original specification or in the Detailed Description section (pp.7-10), and thus these changes constitute as new matter. Applicant is required to cancel the identified new matter in the reply to this Office Action.
Figure 3: While the addition of the “𝑓2:cost(Yuan)” on the y-axis completes the chart by presenting several solutions through assessment of their completion time versus cost, this figure is inconsistent the Applicant’s original specification as there is no earlier identified relationship between “𝑓2” and the term “cost(Yuan)” in the original specification (where additionally the term “cost(Yuan)” is not mentioned in the original specification), and thus this term constitutes as new matter. Applicant is required to cancel the identified new matter in the reply to this Office Action.
The disclosure is further objected to 
because of the following informalities:
General comment: Both the marked-up specification and the clean-substitute specification submitted as part of the amendment submission filed on March 23, 2022 do not have page numbers. Appropriate correction is required.
p.4 equation (1) and p.9 equation (4): The exponent ‘e’ in                     
                        
                            
                                T
                            
                            
                                L
                            
                        
                        
                            
                                θ
                            
                        
                        =
                        
                            
                                1
                            
                            
                                1
                                +
                                
                                    
                                        e
                                    
                                    
                                        -
                                        9
                                        (
                                        θ
                                        /
                                        π
                                        -
                                        1
                                        )
                                        /
                                        L
                                    
                                
                            
                        
                    
                 contains a sub-formula                     
                        (
                        θ
                        /
                        π
                        -
                        1
                        )
                        /
                        L
                    
                 that needs to be updated to indicate                     
                        (
                        (
                        θ
                        /
                        π
                        )
                        -
                        1
                        )
                        /
                        L
                         
                    
                to be consistent with amended Claim 3. Appropriate correction is required.
p.5 2nd paragraph: The first sentence should be corrected as follows: “In the step c4, calculation steps of the preference matrix                     
                        
                            
                                ψ
                            
                            
                                P
                            
                        
                    
                 of the subproblems for the solutions comprise: calculating a preference value ∆p of a subproblem P in subproblem set P={                    
                        
                            
                                p
                            
                            
                                1
                            
                        
                    
                ,…,                    
                         
                        
                            
                                p
                            
                            
                                t
                            
                        
                    
                ,…,                    
                         
                        
                            
                                p
                            
                            
                                N
                            
                        
                    
                } for a candidate solution x in set X={                    
                        
                            
                                x
                            
                            
                                1
                            
                        
                        ,
                        
                            
                                x
                            
                            
                                2
                            
                        
                    
                ,…,                    
                         
                        
                            
                                x
                            
                            
                                2
                                N
                            
                        
                    
                } to-be-selected solutions through formula (2) …”. Appropriate correction is required.
p.8 step a3: The table showing the obtaining of a chromosome through integer encoding contains unrecognizable characters under the terms “procedure coding” and “machine coding”. Appropriate correction is required.

Claim Objections





















Claims 4 and 5 are objected to 
 because of the following informalities: Claims 4 and 5 recite “preference matrix             
                
                    
                        ψ
                    
                    
                        p
                    
                
            
        ” (using lowercase p), which needs to be corrected to use an uppercase P (e.g., “preference matrix             
                
                    
                        ψ
                    
                    
                        P
                    
                
            
        ”) in order to be consistent with the correction provided by the Applicant in step (c4) of amended independent Claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite 
for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding amended Claim 1, 
Claim 1 further recites the amended limitation "(c2) selecting the angle of the to-be-selected solution relative to the subproblem as position information 𝜃". There is insufficient antecedent basis for the identified terms in this claim limitation, since there is no earlier reference to “a to-be-selected solution” as well as “a subproblem”, since the earlier claim limitations only recite a subproblem set P and a set X of to-be-selected solutions. 
Claim 1 further recites the amended limitation "(c4) obtaining a first preference value through a preference value calculation formula of a subproblem in subproblem set             
                P
                =
                {
                
                    
                        p
                    
                    
                        1
                    
                
                ,
                 
                …
                
                    
                        p
                    
                    
                        t
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        p
                    
                    
                        N
                    
                
                }
            
         with limit information for a solution in set             
                X
                =
                {
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        2
                        N
                    
                
                }
            
         to-be-selected solutions; arranging the first preference values in an ascending order to obtain a preference sequence of a subproblem in subproblem set             
                P
                =
                {
                
                    
                        p
                    
                    
                        1
                    
                
                ,
                 
                …
                
                    
                        p
                    
                    
                        t
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        p
                    
                    
                        N
                    
                
                }
            
         for all solutions in set             
                X
                =
                {
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        2
                        N
                    
                
                }
            
         to-be-selected solutions; and conducting the same operation within step (c4) for all subproblems in subproblem set             
                P
                =
                {
                
                    
                        p
                    
                    
                        1
                    
                
                ,
                 
                …
                
                    
                        p
                    
                    
                        t
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        p
                    
                    
                        N
                    
                
                }
            
         to obtain a preference matrix             
                
                    
                        ψ
                    
                    
                        P
                    
                
            
        ". There is insufficient antecedent basis for the term “the first preference values”, since there is no earlier reference to “a set of first preference values”. 
Claim 1 further recites the amended limitation "(c5) obtaining a second preference value through the preference value calculation formula of a solution in set             
                X
                =
                {
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        2
                        N
                    
                
                }
            
         to-be-selected solutions for a subproblem in subproblem set             
                P
                =
                {
                
                    
                        p
                    
                    
                        1
                    
                
                ,
                 
                …
                
                    
                        p
                    
                    
                        t
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        p
                    
                    
                        N
                    
                
                }
            
        ; arranging the second preference values in an ascending order to obtain a preference sequence of a solution in set             
                X
                =
                {
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        2
                        N
                    
                
                }
            
         to-be-selected solutions for all the subproblems in subproblem set             
                P
                =
                {
                
                    
                        p
                    
                    
                        1
                    
                
                ,
                 
                …
                
                    
                        p
                    
                    
                        t
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        p
                    
                    
                        N
                    
                
                }
            
        ; and conducting the same operation within step (c5) for all solution in set             
                X
                =
                {
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        2
                        N
                    
                
                }
            
         to-be-selected solutions to obtain a preference matrix             
                
                    
                        ψ
                    
                    
                        X
                    
                
            
        ". There is insufficient antecedent basis for the term “the second preference values”, since there is no earlier reference to “a set of second preference values”. 
Claim 1 further recites the amended limitation "(c6) using the information of the preference matrices             
                
                    
                        ψ
                    
                    
                        P
                    
                
                 
            
        and             
                
                    
                        ψ
                    
                    
                        X
                    
                
            
         as input, and delaying an acceptance procedure to simultaneously obtain N stable matching relationships, which each of which represents a subproblem p in subproblem set P={            
                
                    
                        p
                    
                    
                        1
                    
                
            
        ,…,            
                 
                
                    
                        p
                    
                    
                        t
                    
                
            
        ,…,            
                 
                
                    
                        p
                    
                    
                        N
                    
                
            
        } matched with a solution x in set X={            
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
            
        ,…,            
                 
                
                    
                        x
                    
                    
                        2
                        N
                    
                
            
        } to-be-selected solutions, thereby selecting N progeny solutions and also selecting chromosomes corresponding to the progeny solutions". There is insufficient antecedent basis for the identified terms in this claim limitation, since there is no earlier references to “a set of N stable matching relationships”, “a set of N progeny solutions”, or “a set of progeny solutions”, respectively.
Claim 1 further recites notations and symbols that are not fully defined or correlated with other similar notations and symbols found in the claim, and hence it is unclear what exactly these notations and symbols represent in the context of the claim limitations. These notations and symbols include the following:
a set                     
                        S
                        =
                        {
                        
                            
                                s
                            
                            
                                1
                            
                        
                        ,
                        
                            
                                s
                            
                            
                                2
                            
                        
                        ,
                         
                        …
                        ,
                         
                        
                            
                                s
                            
                            
                                2
                                N
                            
                        
                        }
                    
                 of to-be-selected chromosomes. It is unclear whether the symbol ‘2N’ used represents a multiplication factor for the number of chromosomes ‘N’ (as recited in independent Claim 1) or whether it is some other notation to differentiate it from just ‘N’ chromosomes. While Applicant has clarified (as part of their arguments) that the symbol ‘2N’ stands for twice N and is a quantitative value and means that there are 2N solutions in a set X, this explanation appears to contradict the definition of ‘N’ provided in step (c1), which indicates that N is the number of chromosomes (and not the number of solutions). Examiner further notes that Claim 1 has not been amended to adequately define this symbol.
a set                     
                        X
                        =
                        {
                        
                            
                                x
                            
                            
                                1
                            
                        
                        ,
                        
                            
                                x
                            
                            
                                2
                            
                        
                        ,
                         
                        …
                        ,
                         
                        
                            
                                x
                            
                            
                                2
                                N
                            
                        
                        }
                    
                 of to-be-selected solutions. See above comment.
a subproblem set                     
                        P
                        =
                        {
                        
                            
                                p
                            
                            
                                1
                            
                        
                        ,
                         
                        …
                        
                            
                                p
                            
                            
                                t
                            
                        
                        ,
                         
                        …
                        ,
                         
                        
                            
                                p
                            
                            
                                N
                            
                        
                        }
                    
                 and a weight vector set                     
                        w
                        =
                        {
                        
                            
                                ω
                            
                            
                                1
                            
                        
                        ,
                        
                            
                                …
                                ,
                                ω
                            
                            
                                t
                            
                        
                        ,
                         
                        …
                        ,
                         
                        
                            
                                ω
                            
                            
                                N
                            
                        
                        }
                    
                . Applicant has clarified that the subscript ‘l’ used in both sets P and w is actually the symbol ‘t’, and represents an integer between 1 and N. However, Examiner notes that Claim 1 has not been amended to describe that ‘t’ represents an integer between 1 and N.
The claims must particularly point out and distinctly define the metes and bounds of the subject matter, including all mathematical equations and formulas stated in the claims. Since the definitions for these identified notations and symbols are not adequately defined in the claim, the metes and bounds of the claim are undetermined, hence rendering the claim to be indefinite.
Claims 2-8 are dependent claims tracing back to the parent independent Claim 1, 
and hence inherit the same indefiniteness and lack of antecedent issues found in Claim 1. Hence, Claims 2-8 are also rejected as being indefinite by virtue of dependency.
Regarding amended Claim 2, 
Claim 2 further recites notations and symbols that are not fully defined or correlated with other similar notations and symbols found in the claim, and hence it is unclear what these notations and symbols represent in the context of the claim limitations. These notations and symbols include the following:
                    
                        
                            
                                R
                            
                            
                                m
                            
                        
                    
                . While Applicant has indicated that this symbol represents the m-dimensional real number space, Examiner notes that Claim 2 has not been amended to define this symbol as being the m-dimensional real number space.
                    
                        
                            
                                C
                            
                            
                                m
                            
                            
                                2
                            
                        
                    
                . The claim describes this notation as representing angle components of the solutions and the subproblems, but it is unclear whether the superscript ‘2’ represents a mathematical squaring of the value of C, or whether the superscript is just a notation used to indicate a separate and distinct identifier. While Applicant has clarified (as part of their arguments) that the superscript ‘2’ means to select 2 elements from a set, this meaning is not obvious from the existing text provided in the claim. Examiner further notes that Claim 2 has not been amended to define the usage of this superscript.
The claims must particularly point out and distinctly define the metes and bounds of the subject matter, including all mathematical equations and formulas stated in the claims. Since the definitions for these identified notations and symbols are not adequately defined in the claim, the metes and bounds of the claim are undetermined, hence rendering the claim to be indefinite.
Regarding amended Claim 4,
Claim 4 recites notations and symbols within equation (2) that are not fully defined or correlated with other similar notations and symbols found in the claim, and hence it is unclear what these notations and symbols represent in the context of the equation. These notations and symbols include the following:
The dot operator ( ∙ ) used in equation (2). It is unclear whether this dot operator represents performing a dot product operator or a traditional multiplication operator for the equation. While Applicant has clarified (as part of their arguments) that this particular dot operator shown in equation (2) represents a traditional multiplication operator, Examiner has also noted that Applicant has indicated that this same dot operator used in equation (3) has a different meaning, and thus it is not obvious which meaning is being used in the context of equations (2) and (3). Examiner further notes that Claim 4 has not been amended to indicate this operator as representing a traditional multiplication operator. Applicant is advised to use the traditional multiplication operator (i.e. ‘x’) to denote a traditional multiplication operation instead of implicitly re-defining this dot operator, to avoid confusion with other uses of this dot operator in other equations recited in other dependent claims. 
The claims must particularly point out and distinctly define the metes and bounds of the subject matter, including all mathematical equations and formulas stated in the claims. Since the definitions for these identified notations and symbols are not adequately defined in the claim, the metes and bounds of the claim are undetermined, hence rendering the claim to be indefinite.
Claim 8 is a dependent claim tracing back to the parent dependent Claim 4, 
and hence inherit the same indefiniteness issues found in Claim 4. Hence, Claim 8 is also rejected as being indefinite by virtue of dependency.
Regarding amended Claim 5,
Claim 5 recites notations and symbols within equation (2) that are not fully defined or correlated with other similar notations and symbols found in the claim, and hence it is unclear what these notations and symbols represent in the context of the equation. These notations and symbols include the following:
The dot operator ( ∙ ) used in equation (2). It is unclear whether this dot operator represents performing a dot product operator or a traditional multiplication operator for the equation. While Applicant has clarified (as part of their arguments) that this particular dot operator shown in equation (2) represents a traditional multiplication operator, Examiner has also noted that Applicant has indicated that this same dot operator used in equation (3) has a different meaning, and thus it is not obvious which meaning is being used in the context of equations (2) and (3). Examiner further notes that Claim 5 has not been amended to indicate this operator as representing a traditional multiplication operator. Applicant is advised to use the traditional multiplication operator (i.e. ‘x’) to denote a traditional multiplication operation instead of implicitly re-defining this dot operator, to avoid confusion with other uses of this dot operator in other equations recited in other dependent claims. 
The claims must particularly point out and distinctly define the metes and bounds of the subject matter, including all mathematical equations and formulas stated in the claims. Since the definitions for these identified notations and symbols are not adequately defined in the claim, the metes and bounds of the claim are undetermined, hence rendering the claim to be indefinite.
Regarding amended Claim 6,
Claim 6 recites the amended limitation "calculating the preference value of a solution x in set             
                X
                =
                {
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        2
                        N
                    
                
                }
            
         for the subproblem p in subproblem set             
                P
                =
                {
                
                    
                        p
                    
                    
                        1
                    
                
                ,
                 
                …
                
                    
                        p
                    
                    
                        t
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        p
                    
                    
                        N
                    
                
                }
            
         through formula (3) to obtain preference values of the solution x for N subproblems". There is insufficient antecedent basis for the identified terms in this claim limitation, since there is no earlier reference to “a preference value” present in earlier limitations within this claim or in amended independent Claim 1. 
Claim 6 recites the same amended limitation "using the preference sequence as a row of the preference matrix             
                
                    
                        ψ
                    
                    
                        X
                    
                
            
        , and thus             
                
                    
                        ψ
                    
                    
                        X
                    
                
            
         being 2NxN matrix" renders this claim as being indefinite, since the same ‘N’ notation is now used to represent “N is the number of the chromosomes”; “N stable matching relationships”; “N progeny solutions” recited throughout independent Claim 1, as well as the “N subproblems” defined earlier in the respective limitation in Claim 6, hence making it unclear which ‘N’ definition is being used to describe the term “2NxN matrix”. While Applicant has clarified (as part of their arguments) that 2NxN represents a matrix and that ‘N’ is a numerical quantity, and that it is numerically equal to the definition of N in Claim 1, Examiner points out that amended independent Claim 1 now contains multiple definitions of ‘N’ (as described above), making it unclear which numerical quantity (“N chromosomes”, “N stable matching relationships”, “N progeny solutions”) is being referenced here. For the purposes of examination, this claim limitation will be interpreted as using the definition of “N subproblems” in the term “2NxN matrix”.
Claim 6 further recites notations and symbols within equation (3) that are not fully defined or correlated with other similar notations and symbols found in the claim, and hence it is unclear what these notations and symbols represent in the context of the equation. These notations and symbols include the following:
                    
                        
                            
                                ω
                            
                            
                                T
                            
                        
                    
                . No definition is provided for the superscript ‘T’ notation. It is unclear whether this ‘T’ is the same as the adaptive transfer function                     
                        
                            
                                T
                            
                            
                                L
                            
                        
                        (
                        θ
                        )
                    
                 or whether it is a separate and distinct identifier that requires a separate definition. While Applicant has clarified (as part of their arguments) that this superscript ‘T’ notation is “common knowledge” and indicates a transpose of a matrix, Examiner notes that the symbol ‘                    
                        ω
                    
                ’ is defined in Claims 1, 3, and 4 as a “weight vector” and not a representation of a matrix, with further uses of the symbol ‘T’ to denote the adaptive transfer function, hence making it non-obvious how this superscript ‘T’ notation is being used in the context of the claim. Examiner further notes that Claim 6 has not been amended to define this ‘T’ in this context as being used to indicate a transpose of a matrix. 
                    
                        
                            
                                g
                            
                            
                                t
                                c
                                h
                            
                        
                    
                . No definition is provided for this symbol and its corresponding superscript ‘tch’ notation. While Applicant has clarified (as part of their arguments) that this symbol represents using a conspicuous Tchebycheff approach to calculate the distance between the weight vector                     
                        ω
                    
                 and the solution x, this notation is non-obvious in the context of the claim as there is no mention of the term “Tchebycheff” in the context of the claim. Examiner further notes that Claim 6 has not been amended to define this symbol as being a Tchebycheff approach.
The dot operator ( ∙ ) used in equation (3). It is unclear whether this dot operator represents performing a dot product operator (general matrix dot multiplication) or a traditional multiplication operator for the equation. While Applicant has clarified (as part of their arguments) that this particular dot operator shown in equation (3) represents a general matrix dot multiplication, Examiner has also noted that Applicant has indicated that this same dot operator used in equation (2) has a different meaning, and thus it is not obvious which meaning is being used in the context of equations (2) and (3). Examiner further notes that Claim 6 has not been amended to indicate this operator as representing a general matrix dot multiplication. 
Regarding amended Claims 7-8,
Claims 7-8 recite the same amended limitation "using the preference sequence as a row of the preference matrix             
                
                    
                        ψ
                    
                    
                        X
                    
                
            
        , and thus             
                
                    
                        ψ
                    
                    
                        X
                    
                
            
         being 2NxN matrix" renders this claim as being indefinite, since the same ‘N’ notation is now used to represent “N is the number of the chromosomes”; “N stable matching relationships”; “N progeny solutions” recited throughout independent Claim 1, as well as the “N subproblems” defined earlier in the respective limitations in Claims 7-8, hence making it unclear which ‘N’ definition is being used to describe the term “2NxN matrix”. While Applicant has clarified (as part of their arguments) that 2NxN represents a matrix and that ‘N’ is a numerical quantity, and that it is numerically equal to the definition of N in Claim 1, Examiner points out that amended independent Claim 1 now contains multiple definitions of ‘N’ (as described above), making it unclear which numerical quantity (“N chromosomes”, “N stable matching relationships”, “N progeny solutions”) is being referenced here.. For the purposes of examination, this claim limitation will be interpreted as using the definition of “N subproblems” in the term “2NxN matrix”.
Claims 7-8 further recite notations and symbols within equation (3) that are not fully defined or correlated with other similar notations and symbols found in the claim, and hence it is unclear what these notations and symbols represent in the context of the equation. These notations and symbols include the following:
                    
                        
                            
                                ω
                            
                            
                                T
                            
                        
                    
                . No definition is provided for the superscript ‘T’ notation. It is unclear whether this ‘T’ is the same as the adaptive transfer function                     
                        
                            
                                T
                            
                            
                                L
                            
                        
                        (
                        θ
                        )
                    
                 or whether it is a separate and distinct identifier that requires a separate definition. While Applicant has clarified (as part of their arguments) that this superscript ‘T’ notation is “common knowledge” and indicates a transpose of a matrix, Examiner notes that the symbol ‘                    
                        ω
                    
                ’ is defined in Claims 1, 3, and 4 as a “weight vector” and not a representation of a matrix, with further uses of the symbol ‘T’ to denote the adaptive transfer function, hence making it non-obvious how this superscript ‘T’ notation is being used in the context of the claim. Examiner further notes that Claims 7-8 have not been amended to define this ‘T’ in this context as being used to indicate a transpose of a matrix. 
                    
                        
                            
                                g
                            
                            
                                t
                                c
                                h
                            
                        
                    
                . No definition is provided for this symbol and its corresponding superscript ‘tch’ notation. While Applicant has clarified (as part of their arguments) that this symbol represents using a conspicuous Tchebycheff approach to calculate the distance between the weight vector                     
                        ω
                    
                 and the solution x, this notation is non-obvious in the context of the claim as there is no mention of the term “Tchebycheff” in the context of the claim. Examiner further notes that Claims 7-8 have not been amended to define this symbol as being a Tchebycheff approach.
The dot operator ( ∙ ) used in equation (3). It is unclear whether this dot operator represents performing a dot product operator (general matrix dot multiplication) or a traditional multiplication operator for the equation. While Applicant has clarified (as part of their arguments) that this particular dot operator shown in equation (3) represents a general matrix dot multiplication, Examiner has also noted that Applicant has indicated that this same dot operator used in equation (2) has a different meaning, and thus it is not obvious which meaning is being used in the context of equations (2) and (3). Examiner further notes that Claims 7-8 have not been amended to indicate this operator as representing a general matrix dot multiplication. 
The claims must particularly point out and distinctly define the metes and bounds of the subject matter, including all mathematical equations and formulas stated in the claims. Since the definitions for these identified notations and symbols are not adequately defined in the claim, the metes and bounds of the claim are undetermined, hence rendering the claim to be indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding amended Claim 1,
The claim recites the amended limitation “(a) determining a neighborhood of each subproblem in a plurality of subproblems”, but the specification fails to disclose a set of steps, or a way to identify or determine a neighborhood of a subproblem. Examiner notes that p.2 of the applicant’s specification merely recites the same claim language disclosed in step (a), while the detailed description section on p.7 of the applicant’s specification lists step (a), and sub-steps (a1)-(a3), but none of those sub-steps discuss a way to identify or determine a neighborhood of a subproblem. Step (a1) does disclose a “neighborhood parameter T=5”, but the specification does not provide any further description describing the use of this parameter within this sub-step or in other steps listed in the specification where this neighborhood parameter is used to identify or determine a neighborhood of a subproblem. While a person having ordinary skill in the art can surmise a method for determination of a neighborhood based on distances or applying other well-known clustering algorithms, the original specification still does not describe any specific method(s) or provide clarifying examples such that one of ordinary skill in the art would be able to determine the metes and bounds of the claimed invention. Given that the Applicant’s specification remains silent on describing a specific method for determining a neighborhood, Examiner interprets this limitation as broadly reciting all possible methods of determining a neighborhood, for which the Applicant’s specification also does not have the proper written support, as there is no mention or discussion of supporting various well-known methods of neighborhood determination. The specification must describe and support the claims such that the public is informed of the boundaries of what constitutes infringement of the patent, as well as determining whether the claimed invention meets all the criteria for patentability by distinctly claiming the subject matter which the inventor regards as the invention. See MPEP 2163. Given that there is no support of this amended claim limitation present in the specification, this amended claim limitation fails to comply with the written description requirement. For the purposes of examination, the claim limitation “determination of a neighborhood of each subproblem in a plurality of subproblems” will interpreted and addressed in the context of the prior art.
The claim further recites the limitation “(c3) constructing an adaptive transfer function, and using the position information θ to obtain limit information” but the specification fails to disclose what is considered as limit information, and how to use an identified position information θ to measure, quantify, or even obtain a limit information. Examiner notes that p.3 of the applicant’s specification merely recites the same claim language disclosed in step (c3). Applicant’s specification on p.4 states that “the limit information in the step (c3) is obtained through the position information θ and the transfer function”, and provides the transfer function equation, but the specification does not further identify or clarify what the applicant considers to be the limit information shown within that transfer function (i.e., whether the limit information is expressed as a specific parameter or sub-equation within the transfer function, whether the limit information is expressed as a ratio within the transfer function, whether it is some other element within the transfer function, or whether the result produced by the transfer function is the limit information itself). Applicant’s specification on p.9 describes the usage of limit information in step (c4), and introduces another equation             
                ∆
                p
                
                    
                        
                            
                                p
                            
                            
                                r
                            
                        
                        ,
                        x
                        ,
                        θ
                    
                
            
         for determining preference values that use the limit information, but the specification does not further identify what is considered to be the limit information within the context of this equation. The specification must describe and support the claims such that the public is informed of the boundaries of what constitutes infringement of the patent, as well as determining whether the claimed invention meets all the criteria for patentability by distinctly claiming the subject matter which the inventor regards as the invention. See MPEP 2163. Given that there is no support of this amended claim limitation present in the specification, this amended claim limitation fails to comply with the written description requirement. For the purposes of examination, the claim limitation “using the position information to obtain limit information” will be interpreted and addressed in the context of the prior art.
The claim further recites the amended limitation “(c6) using the information of the preference matrices             
                
                    
                        ψ
                    
                    
                        P
                    
                
            
         and             
                
                    
                        ψ
                    
                    
                        X
                    
                
            
         as input, and delaying an acceptance procedure to obtain N stable matching relationships …”, but the specification fails to disclose what is considered as an acceptance procedure (whether the “acceptance procedure” is a series of existing steps already recited in earlier claim limitations, or whether the “acceptance procedure” is a distinct but unidentified algorithm), as well as failing to disclose the steps and measurement for quantifying a delay of an acceptance procedure based on using the preference matrices             
                
                    
                        ψ
                    
                    
                        P
                    
                
            
         and             
                
                    
                        ψ
                    
                    
                        X
                    
                
            
         as input values. Examiner notes that p.3 and p.10 of the applicant’s specification merely recites the same claim language disclosed in step (c6), with no other obvious process or method that describes an acceptance procedure, or a way to measure or quantify a delay of an acceptance procedure to obtain a stable matching relationship. While a person having ordinary skill in the art can surmise a method for implementing a delayed acceptance procedure, the original specification still does not describe any specific method(s) or provide clarifying examples such that one of ordinary skill in the art would be able to determine the metes and bounds of the claimed invention. Given that the Applicant’s specification remains silent on describing a specific method for delaying an acceptance procedure, Examiner interprets this limitation as broadly reciting all possible methods of delaying an acceptance procedure, for which the Applicant’s specification also does not have the proper written support, as there is no mention or discussion of supporting various well-known methods of delaying an acceptance procedure. The specification must describe and support the claims such that the public is informed of the boundaries of what constitutes infringement of the patent, as well as determining whether the claimed invention meets all the criteria for patentability by distinctly claiming the subject matter which the inventor regards as the invention. See MPEP 2163. Given that there is no support of this amended claim limitation present in the specification, this amended claim limitation fails to comply with the written description requirement. For the purposes of examination, this claim limitation will be interpreted and addressed in the context of the prior art.
Claims 2-8 are dependent claims tracing back to the parent independent Claim 1, 
and hence inherit the same lack of written description issues found in Claim 1. Hence, Claims 2-8 also fails to comply with the written description requirement by virtue of dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult MPEP 2106 for more details of the analysis.
Claims 1-8 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to an abstract idea without significantly more than the abstract idea itself, and hence is not patent-eligible subject matter. 
Step 1 (All Claims)
Under Step 1 analysis,
Claims 1-8 recite a flexible job-shop scheduling method (representing a process).
Therefore, each of the claims falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Regarding amended Claim 1, 
Step 2A Prong 1: This claim recites the following abstract ideas:
 (a) initializing related parameters: obtaining an initial chromosome population meeting constraint conditions through integer coding according to specific contents of a production order (Under its broadest reasonable interpretation, initializing parameters that include obtaining (“creating” or “generating”) an initial chromosome population using integer coding represent applying encoding techniques to encode a set of operations and machines from a job shop scheduling problem into a chromosome representation, where this encoding step involves conversion from one representation to another (which is a mathematical relationship), and the application of further constraint conditions and observing a production order corresponding to conditions (mathematical correlations) that dictate a certain way of organizing the encoding information. See MPEP 2106.04(a)(2)(I-A).) …
… (a) … determining a neighborhood of each subproblem in a plurality of subproblems (Under its broadest reasonable interpretation, “determining a neighborhood of each subproblem in a plurality of subproblems” is interpreted as determining different search regions containing a group of elements for each subproblem, where a search region for a problem is divided up into these search regions representing subproblems. Dividing a problem space into a set of subproblems represents a decision-making process (involving observations, judgments, opinions, evaluations) that is implementable in a human mind. See MPEP 2106.04(a)(2)(III).) …
… (a) … calculating a fitness value (Under its broadest reasonable interpretation in light of Applicant’s specification, the term “fitness value” broadly recites an output value or a function for summarizing a set of goals or objectives to a solution for a problem. Hence, calculating a fitness value based on a function represents the use of a mathematical formula or equation to produce a fitness value result. See MPEP 2106.04(a)(2)(I-B).) …
(b) selecting a parent chromosome from the neighborhood of each subproblem (Under its broadest reasonable interpretation, selecting a chromosome from a subproblem set representing a neighborhood represents the establishment of a selection process to perform an operation on the identified chromosome, where this selection process represents a decision-making process (involving observations, judgments, opinions, evaluations) that is implementable in a human mind. See MPEP 2106.04(a)(2)(III). In the context of the claims that recites a genetic algorithm framework, this selection process can be performed using mathematical techniques (random selection or selection using distribution methods), such that this selection process represents a way to organize information and manipulate information using mathematical relationships and correlations to produce a result. See MPEP 2106.04(a)(2)(I-A).) …
… (b) … generating progeny chromosomes through simulated binary crossover and polynomial mutation (Under its broadest reasonable interpretation, crossover and polynomial mutation are terms of art used to indicate performing genetic operations/functions to generate child chromosomes from a set of parent chromosomes. Identifying and selecting a pair of parent chromosomes, determining a split point of each parent chromosome, and copying the pieces from each split point into a new chromosome to produce an offspring/child chromosome (corresponding to crossover), and identifying and selecting values in the new chromosome for changing or swapping values (corresponding to mutation) are analysis tasks related to analyzing the structure and content of the parent chromosomes, all of which represents a decision-making process (involving observations, judgments, opinions, evaluations) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).) … 
… (b) … calculating a fitness value (Under its broadest reasonable interpretation in light of Applicant’s specification, the term “fitness value” broadly recites an output value or a function for summarizing a set of goals or objectives to a solution for a problem. Calculating a fitness value based on a function represents the use of a mathematical formula or equation to produce a fitness value result. See MPEP 2106.04(a)(2)(I-B).) …
(c) selecting progeny populations: 
(c1) combining a set of generated progeny chromosomes and a set of original parent chromosomes into a set             
                S
                =
                {
                
                    
                        s
                    
                    
                        1
                    
                
                ,
                
                    
                        s
                    
                    
                        2
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        s
                    
                    
                        2
                        N
                    
                
                }
            
         of to-be-selected chromosomes, and mapping the set to a target space to obtain a set             
                X
                =
                {
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        2
                        N
                    
                
                }
            
         of to-be-selected solutions, a subproblem set             
                P
                =
                {
                
                    
                        p
                    
                    
                        1
                    
                
                ,
                 
                …
                
                    
                        p
                    
                    
                        t
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        p
                    
                    
                        N
                    
                
                }
            
         and a weight vector set             
                w
                =
                {
                
                    
                        ω
                    
                    
                        1
                    
                
                ,
                
                    
                        …
                        ,
                        ω
                    
                    
                        t
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        ω
                    
                    
                        N
                    
                
                }
            
        , wherein N is the number of the chromosomes (Under its broadest reasonable interpretation, this claim is directed to defining a combined set S containing parent and child chromosomes, a subproblem set P, and a weight vector set w in terms of mathematical concepts and relationships. See MPEP 2106.04(a)(2)(I-A). Furthermore, performing a mapping of a set S into a set X also represents a conversion of a set defined in an input space for use in another context as a target space (e.g., an output space), where this mapping is also considered as a way to express and organize information as mathematical relationships, and manipulate this information through mathematical correlations. See MPEP 2106.04(a)(2)(I-A).) …
(c2) selecting the angle of the to-be-selected solution relative to the subproblem as position information 𝜃 (Under its broadest reasonable interpretation, an angle is a metric formed by two vectors in a two-dimensional space, and hence, this limitation broadly recites identifying a solution with a subproblem in a problem space, and determining directions within this problem space, such that these directions represent an “angle” when viewed in the problem space. The identification and selection of an angle is directed to identifying a metric to describe a point in a two-dimensional space, and using that metric to select that point to form an angle on the two-dimensional space, where this process of identification and selection of an angle for a point in a two-dimensional space is a way to express and organize information as mathematical relationships, and manipulate this information through mathematical correlations. See MPEP 2106.04(a)(2)(I-A).) …
(c3) constructing an adaptive transfer function (Under its broadest reasonable interpretation, the definition of a transfer function in the context of an evolutionary algorithm (as cited in Mirjalili et al., “S-shaped versus V-shaped transfer functions for binary Particle Swarm Optimization”, 2013) is interpreted as a function that “defines a probability of changing a position vector’s elements from 0 to 1 and vice versa. Transfer functions force particle to move in a binary space.” [p.3 Section 4, 1st paragraph]. Hence, in the context of this claim limitation, the construction (“generation” or “definition”) of an adaptive transfer function is directed to defining a function to describe the movement of a point in a two-dimensional space, where the process of defining this transfer function is a way to express and organize information, and manipulate this information through mathematical correlations. See MPEP 2106.04(a)(2)(I-A).) …
… (c3) … using the position information 𝜃 to obtain limit information (Under its broadest reasonable interpretation, the term “limit” combined with the term “information” broadly recites information that is used to restrict the bounds or limits of something, and hence “using the position information 𝜃 to obtain limit information” broadly recites using the position information to identify or associate constraints. Hence, this claim is directed to “using the position information” (where the position information was interpreted as a mathematical relationship) as input to produce an output (defined as a “limit information”), where the generation (“calculation”) of an output based on an mathematical-based input is interpreted as a way to perform a mathematical calculation to produce a result. See MPEP 2106.04(a)(2)(I-C).) …
(c4) obtaining a first preference value through a preference value calculation formula of a subproblem in subproblem set             
                P
                =
                {
                
                    
                        p
                    
                    
                        1
                    
                
                ,
                 
                …
                
                    
                        p
                    
                    
                        t
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        p
                    
                    
                        N
                    
                
                }
            
         with limit information for a solution in set             
                X
                =
                {
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        2
                        N
                    
                
                }
            
         to-be-selected solutions (Under its broadest reasonable interpretation, obtaining (“calculating”) a preference value through a preference value formula with limit information represents applying a mathematical formula (such as the one identified in Claim 4) to produce a result. See MPEP 2106.04(a)(2)(I-B).) … 
… (c4) … arranging the first preference values in an ascending order to obtain a preference sequence of a subproblem in subproblem set             
                P
                =
                {
                
                    
                        p
                    
                    
                        1
                    
                
                ,
                 
                …
                
                    
                        p
                    
                    
                        t
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        p
                    
                    
                        N
                    
                
                }
            
         for all solutions in set             
                X
                =
                {
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        2
                        N
                    
                
                }
            
         to-be-selected solutions (Under its broadest reasonable interpretation, arranging calculated preference values in an ascending order is considered a form of sorting values from lowest to highest, which is a way of organizing information and manipulating information through mathematical correlations to produce a result. See MPEP 2106.04(a)(2)(I-A).) …
… (c4) … conducting the same operation within step (c4) for all subproblems in subproblem set             
                P
                =
                {
                
                    
                        p
                    
                    
                        1
                    
                
                ,
                 
                …
                
                    
                        p
                    
                    
                        t
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        p
                    
                    
                        N
                    
                
                }
            
         to obtain a preference matrix             
                
                    
                        ψ
                    
                    
                        P
                    
                
            
         (Under its broadest reasonable interpretation, this claim is interpreted as performing iterations of similar calculations involving calculating preference values for each subproblem and arranging it into a preference matrix, which represents performing repeated steps of applying a mathematical formula (such as the one identified in Claim 4) as well as organizing information and manipulating information through mathematical correlations to produce a result. See MPEP 2106.04(a)(2)(I-A) and MPEP 2106.04(a)(2)(I-B).) …
(c5) obtaining a second preference value through the preference value calculation formula of a solution in set             
                X
                =
                {
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        2
                        N
                    
                
                }
            
         to-be-selected solutions for a subproblem in subproblem set             
                P
                =
                {
                
                    
                        p
                    
                    
                        1
                    
                
                ,
                 
                …
                
                    
                        p
                    
                    
                        t
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        p
                    
                    
                        N
                    
                
                }
            
         (Under its broadest reasonable interpretation, obtaining (“calculating”) a preference value through a preference value formula represents applying a mathematical formula (such as the one identified in Claim 4) to produce a result. See MPEP 2106.04(a)(2)(I-B).) … 
… (c5) … arranging the second preference values in an ascending order to obtain a preference sequence of a solution in set             
                X
                =
                {
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        2
                        N
                    
                
                }
            
         to-be-selected solutions for all the subproblems in subproblem set             
                P
                =
                {
                
                    
                        p
                    
                    
                        1
                    
                
                ,
                 
                …
                
                    
                        p
                    
                    
                        t
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        p
                    
                    
                        N
                    
                
                }
            
         (Under its broadest reasonable interpretation, arranging calculated preference values in an ascending order is considered a form of sorting values from lowest to highest, which is a way of organizing information and manipulating information through mathematical correlations to produce a result. See MPEP 2106.04(a)(2)(I-A).) …
… (c5) … conducting the same operation within step (c5) for all solutions in set             
                X
                =
                {
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        2
                        N
                    
                
                }
            
         to-be-selected solutions to obtain a preference matrix             
                
                    
                        ψ
                    
                    
                        X
                    
                
            
         (Under its broadest reasonable interpretation, this claim is interpreted as performing iterations of similar calculations involving calculating preference values for each subproblem and arranging it into a preference matrix, which represents performing repeated steps of applying a mathematical formula (such as the one identified in Claim 4) as well as organizing information and manipulating information through mathematical correlations to produce a result. See MPEP 2106.04(a)(2)(I-A) and MPEP 2106.04(a)(2)(I-B).) …  Application No. NEW Attorney Docket No. 0124/0167PUS 1 Preliminary Amendment Page 3 of 8
(c6) using the information of the preference matrices             
                
                    
                        ψ
                    
                    
                        P
                    
                
                 
            
        and             
                
                    
                        ψ
                    
                    
                        X
                    
                
            
         as input, and delaying an acceptance procedure to simultaneously obtain N stable matching relationships, which each of which represents a subproblem p in subproblem set             
                P
                =
                {
                
                    
                        p
                    
                    
                        1
                    
                
                ,
                 
                …
                
                    
                        p
                    
                    
                        t
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        p
                    
                    
                        N
                    
                
                }
            
         matched with a solution x in set             
                X
                =
                {
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        2
                        N
                    
                
                }
            
         to-be-selected solutions (Under its broadest reasonable interpretation, this limitation broadly recites applying an algorithm to identify a plurality of stable matchings of subproblems and the solutions, where these plurality of stable matchings represent a plurality of stable matching relationships. Hence, this claim is directed to using the information of the preference matrices             
                
                    
                        ψ
                    
                    
                        P
                    
                
                 
            
        and             
                
                    
                        ψ
                    
                    
                        X
                    
                
            
         as input to produce an output (defined as “N stable matching relationships”) through delaying of an acceptance procedure, where the acceptance procedure is interpreted as a mathematical function, and the process of applying the inputs to a mathematical function to produce an output is interpreted as a way to apply a mathematical formula or equation to produce a result. See MPEP 2106.04(a)(2)(I-B).) …
… thereby selecting N progeny solutions and also selecting chromosomes corresponding to the progeny solutions (This claim limitation recites an intended use of the selection process of progeny solutions identified in steps (c1) through (c6), and hence the identified claim language carries no patentable weight during examination of this claim.) …
(d) outputting … when meeting cut-off conditions; … otherwise, returning to step (b) (Save for the recitation of the “outputting” of a solution (which is addressed as an additional element under Step 2A Prong 2), under its broadest reasonable interpretation, this claim limitation is interpreted as applying a conditional limitation for determining whether to continue performing multiple iterations of a series of steps, or whether to produce a final result (output) according to a determination of whether certain cut-off conditions (terminating conditions) are satisfied, where this determination involving satisfying certain terminating conditions and performing the conditional statement represents a decision-making process (involving observations, judgments, opinions, evaluations) that is implementable in a human mind. See MPEP 2106.04(a)(2)(III).) …
… (d) … selecting a chromosome by a decision maker from the Pareto solution set according to practical needs (Under its broadest reasonable interpretation, a decision maker selecting a chromosome from a Pareto solution set represents a decision-making process (involving observations, judgments, opinions, evaluations) that is implementable in a human mind. See MPEP 2106.04(a)(2)(III).); 
… (d) … decoding the chromosome to form a feasible scheduling solution (Under its broadest reasonable interpretation, this claim limitation is directed to applying decoding techniques to decode the chromosome to identify a series of operations and machines (which forms a representation of a production schedule), where this decoding step involves conversion from one representation to another (which is a mathematical relationship), with the generation of a production schedule further representing a way of organizing information and manipulating information through mathematical relationships and correlations. See MPEP 2106.04(a)(2)(I-A).); 
Step 2A Prong 2: This claim further recites:
… (a) … for a flexible job-shop (This claim element broadly specifies that the initialization of related parameters are for a flexible job-shop, and thus this element is directed to a field-of-use in which to apply a judicial exception. See MPEP 2106.05(h). This claim element does not add a meaningful limitation to the clam, and hence does not integrate the judicial exception into a practical application.) …
(d) outputting a population Pareto solution set (This claim element of outputting a population Pareto solution set after satisfying cut-off conditions is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
Step 2B: This claim further recites:
… (a) … for a flexible job-shop (As analyzed in Step 2A Prong 2, this element is directed to a field-of-use in which to apply a judicial exception, which does not integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
(d) outputting a population Pareto solution set (This claim element is directed to an aspect of  necessary data gathering and outputting of data. See MPEP 2106.05(g). This claim element is also further directed to storing and retrieving information in memory (where this population Pareto solution set is stored in memory and further retrieved to be processed by a decision maker to decode the corresponding chromosome to further produce a feasible scheduling solution), where the process of storing and retrieving information in memory is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.) …
Regarding amended Claim 2,
Step 2A Prong 1: Claim 2 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. This claim further recites the following abstract ideas:
wherein an acquisition process of the position information 𝜃 in the step (c2) is as follows:
firstly, converting an m-dimensional target space             
                F
                
                    
                        x
                    
                
                =
                [
                
                    
                        f
                    
                    
                        1
                    
                
                (
                x
                )
                ,
                …
                
                    
                        f
                    
                    
                        l
                    
                
                (
                x
                )
                ,
                …
                ,
                
                    
                        f
                    
                    
                        m
                    
                
                (
                x
                )
                ]
                ∈
                
                    
                        R
                    
                    
                        m
                    
                
            
         into             
                
                    
                        C
                    
                    
                        m
                    
                    
                        2
                    
                
            
         two-dimensional spaces             
                
                    
                        F
                    
                    
                        c
                    
                
                (
                x
                )
                =
                [
                
                    
                        f
                    
                    
                        u
                    
                
                (
                x
                )
                ,
                
                    
                        f
                    
                    
                        v
                    
                
                (
                x
                )
                ]
            
        , wherein c is a number of the two-dimensional spaces, c = 1,2,…            
                
                    
                        C
                    
                    
                        m
                    
                    
                        2
                    
                
            
        ; u and v are numbers of space dimensionality,             
                u
                ,
                v
                ∈
                [
                1,2
                ,
                …
                ,
                m
                ]
            
        ;             
                
                    
                        f
                    
                    
                        u
                    
                
            
        (x) and             
                
                    
                        f
                    
                    
                        v
                    
                
            
        (x) respectively indicate target values of the solution             
                x
                ∈
                X
            
         in the two-dimensional spaces (Under its broadest reasonable interpretation, this claim is directed to defining an m-dimensional target space in terms of a plurality of target values of a solution, as well as establishing the bounds of that target space in terms of pairs of target values, where the definition of this mapping and bounds using mathematical terms is considered as further ways of organizing information and manipulating information through mathematical relationships and correlations. See MPEP 2106.04(a)(2)(I-A).) …
… then determining a component             
                
                    
                        ω
                    
                    
                        u
                        v
                    
                
                =
                (
                
                    
                        ω
                    
                    
                        u
                    
                
                ,
                
                    
                        ω
                    
                    
                        v
                    
                
                )
            
         of the weight vector             
                ω
                ∈
                w
            
         corresponding to the subproblem             
                p
                ∈
                P
            
         (Under its broadest reasonable interpretation, this claim is directed to defining a weight vector component, as well as establishing the bounds of that weight vector component based on the bounds of a subproblem, where the establishment of these definitions and bounds using mathematical terms is considered as further ways of organizing information and manipulating information through mathematical relationships and correlations. See MPEP 2106.04(a)(2)(I-A).) …
… finally, calculating an angle component             
                
                    
                        θ
                    
                    
                        u
                        v
                    
                
            
        (x, p) of the position information             
                θ
                :
                 
                 
                
                    
                        θ
                    
                    
                        u
                        v
                    
                
                
                    
                        x
                        ,
                        p
                    
                
                =
                a
                r
                c
                t
                a
                n
                ⁡
                (
                |
                
                    
                        f
                    
                    
                        u
                    
                
                
                    
                        x
                    
                
                -
                
                    
                        ω
                    
                    
                        u
                    
                
                |
                /
                |
                
                    
                        f
                    
                    
                        v
                    
                
                
                    
                        x
                    
                
                -
                
                    
                        ω
                    
                    
                        v
                    
                
                |
                )
            
        , wherein             
                
                    
                        θ
                    
                    
                        u
                        v
                    
                
                
                    
                        x
                        ,
                        p
                    
                
                ∈
                [
                0
                ,
                π
                /
                2
                ]
            
        , 𝜃 is an algebraic sum of             
                
                    
                        C
                    
                    
                        m
                    
                    
                        2
                    
                
            
         angle components of a solution in set             
                X
                =
                {
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        2
                        N
                    
                
                }
            
         to-be-selected solutions and a subproblem in subproblem set             
                P
                =
                {
                
                    
                        p
                    
                    
                        1
                    
                
                ,
                 
                …
                
                    
                        p
                    
                    
                        t
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        p
                    
                    
                        N
                    
                
                }
            
         (Under its broadest reasonable interpretation, calculating an angle component using the recited equation represents the use of the recited mathematical equation to produce a result. See MPEP 2106.04(a)(2)(I-B).).
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding amended Claim 3,
Step 2A Prong 1: Claim 2 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. This claim further recites the following abstract ideas:
wherein the limit information in the step (c3) is obtained through the position information and the adaptive transfer function, and the adaptive transfer function is shown in formula (1):             
                
                    
                        T
                    
                    
                        L
                    
                
                
                    
                        θ
                    
                
                =
                
                    
                        1
                    
                    
                        1
                        +
                        
                            
                                e
                            
                            
                                -
                                9
                                (
                                (
                                θ
                                /
                                π
                                )
                                -
                                1
                                )
                                /
                                L
                            
                        
                    
                
                 
            
        (1); wherein L is a control parameter, and the larger the L is, the more uniform the adaptive transfer function is (Under its broadest reasonable interpretation, obtaining limit information by applying the recited equation (1) containing position information represents applying mathematical equations to produce a result. See MPEP 2106.04(a)(2)(I-B).) …
… with an iteration of the algorithm, L setting is gradually increased from 1 to 20 (Under its broadest reasonable interpretation, adjusting the L parameter in the transfer function equation to produce multiple values represents applying mathematical equations to produce a result. See MPEP 2106.04(a)(2)(I-B). The decision to apply multiple values of the L parameter to produce multiple values represents a decision-making process (involving observations, judgments, evaluations, and opinions) that is implementable in a human mind. See MPEP 2106.04(a)(2)(III).).
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding amended Claim 4,
Step 2A Prong 1: Claim 4 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. This claim further recites the following abstract ideas:
wherein in the step (c4), calculation steps of the preference matrix             
                
                    
                        ψ
                    
                    
                        P
                    
                
            
         of the subproblems for the solutions comprise: 
calculating a preference value ∆p of a subproblem p in subproblem set             
                P
                =
                {
                
                    
                        p
                    
                    
                        1
                    
                
                ,
                 
                …
                
                    
                        p
                    
                    
                        t
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        p
                    
                    
                        N
                    
                
                }
            
         for the solution x in set             
                X
                =
                {
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        2
                        N
                    
                
                }
            
         to-be-selected solutions through formula (2) to obtain preference values of the subproblem p for 2N solutions (Under its broadest reasonable interpretation, calculating a preference value using recited equation (2) to obtain a plurality of preference values represents using mathematical calculations and applying mathematical equations to produce a result. See MPEP 2106.04(a)(2)(I-B) and MPEP 2106.04(a)(2)(I-C).) … 
… arranging the preference values in an ascending order to obtain a preference sequence of one subproblem for the solutions in subproblem set             
                P
                =
                {
                
                    
                        p
                    
                    
                        1
                    
                
                ,
                 
                …
                
                    
                        p
                    
                    
                        t
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        p
                    
                    
                        N
                    
                
                }
            
         for all solutions in set             
                X
                =
                {
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        2
                        N
                    
                
                }
            
         to-be-selected solutions (Under its broadest reasonable interpretation, arranging calculated preference values in an ascending order is considered a form of sorting values from lowest to highest, which is a way of organizing information and manipulating information through mathematical correlations to produce a result. See MPEP 2106.04(a)(2)(I-A).) … 
… using the preference sequence as a row of the preference matrix             
                
                    
                        ψ
                    
                    
                        P
                    
                
            
         (Under its broadest reasonable interpretation, taking a preference sequence and identifying it as a row within a preference matrix is a way of organizing information and manipulating information through mathematical correlations to produce a result. See MPEP 2106.04(a)(2)(I-A).) …
… calculating preference sequences of all subproblems in subproblem set             
                P
                =
                {
                
                    
                        p
                    
                    
                        1
                    
                
                ,
                 
                …
                
                    
                        p
                    
                    
                        t
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        p
                    
                    
                        N
                    
                
                }
            
         for all solutions in set             
                X
                =
                {
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        2
                        N
                    
                
                }
            
         to-be-selected solutions through the same method within step (c4) to obtain the preference matrix             
                
                    
                        ψ
                    
                    
                        P
                    
                
            
         of the subproblems with the limit information for the solutions, and thus             
                
                    
                        ψ
                    
                    
                        P
                    
                
            
         being Nx2N matrix (Under its broadest reasonable interpretation, calculating preference sequences of all subproblems for all solutions using the recited calculation steps and equation (2) to generate a preference matrix represents using mathematical calculations and applying mathematical equations to produce a result. See MPEP 2106.04(a)(2)(I-B) and MPEP 2106.04(a)(2)(I-C).) …
…             
                ∆
                p
                
                    
                        p
                        ,
                        x
                        ,
                        θ
                    
                
                =
                
                    
                        g
                    
                    
                        t
                        c
                        h
                    
                
                
                    
                        x
                    
                    
                        ω
                        ,
                        
                            
                                z
                            
                            
                                *
                            
                        
                    
                
                ∙
                
                    
                        T
                    
                    
                        L
                    
                
                
                    
                        θ
                    
                
                =
                 
                
                    
                        
                            
                                
                                    
                                        max
                                    
                                    
                                        1
                                        ≤
                                        l
                                        ≤
                                        m
                                    
                                
                            
                            ⁡
                            
                                {
                                |
                                
                                    
                                        f
                                    
                                    
                                        l
                                    
                                
                            
                        
                        
                            
                                x
                            
                        
                        -
                        
                            
                                z
                            
                            
                                *
                            
                        
                        |
                        /
                        
                            
                                ω
                            
                            
                                l
                            
                        
                        }
                         
                    
                    
                        1
                        +
                        
                            
                                e
                            
                            
                                -
                                9
                                (
                                θ
                                /
                                π
                                -
                                1
                                )
                                /
                                L
                            
                        
                    
                
            
         (2) wherein             
                ω
            
         is a weight vector of the subproblem p and             
                
                    
                        z
                    
                    
                        *
                    
                
            
        is a reference point, wherein             
                
                    
                        z
                    
                    
                        *
                    
                
                =
                
                    
                        
                            
                                min
                            
                            
                                x
                                ∈
                                X
                            
                        
                    
                    ⁡
                    
                        
                            
                                f
                            
                            
                                l
                            
                        
                        
                            
                                x
                            
                        
                        ,
                         
                        l
                        =
                        1,2
                        ,
                        …
                        ,
                        m
                    
                
            
         (Under its broadest reasonable interpretation, calculating a preference value using the recited equation (2) represents applying mathematical equations to produce a result. See MPEP 2106.04(a)(2)(I-B).).
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding amended Claim 5,
Step 2A Prong 1: Claim 5 is a dependent claim of Claim 3, and hence inherits the same abstract ideas identified in Claim 3. This claim further recites the following abstract ideas:
wherein in the step (c4), calculation steps of the preference matrix             
                
                    
                        ψ
                    
                    
                        P
                    
                
            
         of the subproblems for the solutions comprise:
calculating a preference value ∆p of a subproblem p in subproblem set             
                P
                =
                {
                
                    
                        p
                    
                    
                        1
                    
                
                ,
                 
                …
                
                    
                        p
                    
                    
                        t
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        p
                    
                    
                        N
                    
                
                }
            
         for a solution x in set             
                X
                =
                {
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        2
                        N
                    
                
                }
            
         to-be-selected solutions through formula (2) to obtain preference values of the subproblem p for 2N solutions (Under its broadest reasonable interpretation, calculating a preference value using recited equation (2) to obtain a plurality of preference values represents using mathematical calculations and applying mathematical equations to produce a result. See MPEP 2106.04(a)(2)(I-B) and MPEP 2106.04(a)(2)(I-C).) …
… arranging the preference values in an ascending order to obtain a preference sequence of one subproblem in subproblem set             
                P
                =
                {
                
                    
                        p
                    
                    
                        1
                    
                
                ,
                 
                …
                
                    
                        p
                    
                    
                        t
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        p
                    
                    
                        N
                    
                
                }
            
         for all solutions in set             
                X
                =
                {
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        2
                        N
                    
                
                }
            
         to-be-selected solutions (Under its broadest reasonable interpretation, arranging calculated preference values in an ascending order is considered a form of sorting values from lowest to highest, which is a way of organizing information and manipulating information through mathematical correlations to produce a result. See MPEP 2106.04(a)(2)(I-A).) …
… using the preference sequence as a row of the preference matrix             
                
                    
                        ψ
                    
                    
                        P
                    
                
            
         (Under its broadest reasonable interpretation, taking a preference sequence and identifying it as a row within a preference matrix is a way of organizing information and manipulating information through mathematical correlations to produce a result. See MPEP 2106.04(a)(2)(I-A).) …
… calculating preference sequences of all subproblems in subproblem set             
                P
                =
                {
                
                    
                        p
                    
                    
                        1
                    
                
                ,
                 
                …
                
                    
                        p
                    
                    
                        t
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        p
                    
                    
                        N
                    
                
                }
            
         for all solutions in set             
                X
                =
                {
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        2
                        N
                    
                
                }
            
         to-be-selected solutions through the same method within (c4) to obtain a preference matrix             
                
                    
                        ψ
                    
                    
                        P
                    
                
            
         (Under its broadest reasonable interpretation, calculating preference sequences of all the subproblems for the solutions using the recited calculation steps and equation (2) to generate a preference matrix represents using mathematical calculations and applying mathematical equations to produce a result. See MPEP 2106.04(a)(2)(I-B) and MPEP 2106.04(a)(2)(I-C).) …
…             
                ∆
                p
                
                    
                        p
                        ,
                        x
                        ,
                        θ
                    
                
                =
                
                    
                        g
                    
                    
                        t
                        c
                        h
                    
                
                
                    
                        x
                    
                    
                        ω
                        ,
                        
                            
                                z
                            
                            
                                *
                            
                        
                    
                
                ∙
                
                    
                        T
                    
                    
                        L
                    
                
                
                    
                        θ
                    
                
                =
                 
                
                    
                        
                            
                                
                                    
                                        max
                                    
                                    
                                        1
                                        ≤
                                        l
                                        ≤
                                        m
                                    
                                
                            
                            ⁡
                            
                                {
                                |
                                
                                    
                                        f
                                    
                                    
                                        l
                                    
                                
                            
                        
                        
                            
                                x
                            
                        
                        -
                        
                            
                                z
                            
                            
                                *
                            
                        
                        |
                        /
                        
                            
                                ω
                            
                            
                                l
                            
                        
                        }
                         
                    
                    
                        1
                        +
                        
                            
                                e
                            
                            
                                -
                                9
                                (
                                θ
                                /
                                π
                                -
                                1
                                )
                                /
                                L
                            
                        
                    
                
            
         (2) wherein             
                ω
            
         is a weight vector of the subproblem P and             
                
                    
                        z
                    
                    
                        *
                    
                
            
        is a reference point, wherein             
                
                    
                        z
                    
                    
                        *
                    
                
                =
                
                    
                        
                            
                                min
                            
                            
                                x
                                ∈
                                X
                            
                        
                    
                    ⁡
                    
                        
                            
                                f
                            
                            
                                l
                            
                        
                        
                            
                                x
                            
                        
                        ,
                         
                        l
                        =
                        1,2
                        ,
                        …
                        ,
                        m
                    
                
            
         (Under its broadest reasonable interpretation, calculating a preference value using the recited equation (2) represents applying mathematical equations to produce a result. See MPEP 2106.04(a)(2)(I-B).).
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding amended Claim 6,
Step 2A Prong 1: Claim 6 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. This claim further recites the following abstract ideas:
wherein in the step (c5), calculation steps of the preference matrix             
                
                    
                        ψ
                    
                    
                        X
                    
                
            
         of the solutions for the subproblems comprise: 
calculating the preference value of a solution x in set             
                X
                =
                {
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        2
                        N
                    
                
                }
            
         to-be-selected solutions for the subproblem p in subproblem set             
                P
                =
                {
                
                    
                        p
                    
                    
                        1
                    
                
                ,
                 
                …
                
                    
                        p
                    
                    
                        t
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        p
                    
                    
                        N
                    
                
                }
            
         through formula (3) to obtain preference values of the solution x for N subproblems (Under its broadest reasonable interpretation, calculating a preference value using recited equation (3) to obtain a plurality of preference values represents using mathematical calculations and applying mathematical equations to produce a result. See MPEP 2106.04(a)(2)(I-B) and MPEP 2106.04(a)(2)(I-C).) …
… arranging the preference values in an ascending order to obtain a preference sequence of one solution in set             
                X
                =
                {
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        2
                        N
                    
                
                }
            
         to-be-selected solutions for all subproblems in subproblem set             
                P
                =
                {
                
                    
                        p
                    
                    
                        1
                    
                
                ,
                 
                …
                
                    
                        p
                    
                    
                        t
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        p
                    
                    
                        N
                    
                
                }
            
         (Under its broadest reasonable interpretation, arranging the calculated preference values in an ascending order is considered a form of sorting values from lowest to highest, which is a way of organizing information and manipulating information through mathematical correlations to produce a result. See MPEP 2106.04(a)(2)(I-A).) … 
… using the preference sequence as a row of the preference matrix             
                
                    
                        ψ
                    
                    
                        X
                    
                
            
         and thus             
                
                    
                        ψ
                    
                    
                        X
                    
                
            
         being 2NxN matrix (Under its broadest reasonable interpretation, taking a preference sequence and identifying it as a row within a preference matrix is a way of organizing information and manipulating information through mathematical correlations to produce a result. See MPEP 2106.04(a)(2)(I-A).) …
…             
                ∆
                x
                
                    
                        x
                        ,
                        p
                    
                
                =
                ∥
                
                    
                        F
                    
                    -
                
                
                    
                        x
                    
                
                -
                
                    
                        
                            
                                ω
                            
                            
                                T
                            
                        
                        ∙
                         
                        
                            
                                F
                            
                            -
                        
                        
                            
                                x
                            
                        
                         
                    
                    
                        
                            
                                ω
                            
                            
                                T
                            
                        
                        ∙
                        ω
                    
                
                ω
                ∥
                 
            
        (3) wherein             
                
                    
                        F
                    
                    -
                
                
                    
                        x
                    
                
            
         is a target vector for standardization of the solution x and ∥∙∥ is Euclidean distance (Under its broadest reasonable interpretation, calculating a solution using the recited equation (3) represents applying mathematical equations to produce a result. See MPEP 2106.04(a)(2)(I-B).).
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding amended Claim 7,
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 6, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 6.
Regarding amended Claim 8,
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 6, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over 
Yuan et al., Multiobjective Flexible Job Shop Scheduling Using Memetic Algorithms, January 2015 [hereafter referred as Yuan], in view of Deb et al., A Fast and Elitist Multiobjective Genetic Algorithm: NSGA-II, April 2002 [hereafter referred as Deb], in further view of Li et al., Stable Matching-Based Selection in Evolutionary Multiobjective Optimization, December 2014 [hereafter referred as Li], in even further view of Mirjalili et al., S-shaped versus V-shaped transfer functions for binary Particle Swarm Optimization, 2013 [hereafter referred as Mirjalili].
Regarding amended Claim 1, 
Yuan teaches
(Currently Amended) A flexible job-shop scheduling method based on a limited stable matching strategy, comprising the following steps: 
(a) 
initializing related parameters: … obtaining an initial chromosome population meeting constraint conditions through integer coding according to specific contents of a production order for a flexible job-shop (Yuan p.336 Abstract and Note to Practitioners; p.338 Section II.A. Formulation of the MO-FJSP; p.339 col.2 Section III. Overview of the Proposed MAs; and p.340 Algorithm 1 teaches solving a multiobjective flexible job shop scheduling problem (MO-FJSP) consisting of a set of jobs J, a set of machines M, and constraint operations {                        
                            
                                
                                    O
                                
                                
                                    i
                                    ,
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    O
                                
                                
                                    i
                                    ,
                                    2
                                
                            
                            ,
                             
                            …
                             
                            
                                
                                    O
                                
                                
                                    i
                                    ,
                                    
                                        
                                            n
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    } that involves generating an initial population of chromosomes according to an assignment of operations to machines, reflecting a processing sequencing of operations on the machines to form a machine assignment vector u = [                        
                            
                                
                                    u
                                
                                
                                    1
                                
                            
                        
                    ,                        
                             
                            
                                
                                    u
                                
                                
                                    2
                                
                            
                        
                    ,                        
                             
                        
                    …,                         
                            
                                
                                    u
                                
                                
                                    d
                                
                            
                        
                    ], and an ordered operation sequence vector v = [                        
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                        
                    ,                        
                             
                            
                                
                                    v
                                
                                
                                    2
                                
                            
                        
                    , …,                         
                            
                                
                                    v
                                
                                
                                    d
                                
                            
                        
                    ] containing integer values, where the machine assignment and the machine operation sequence vectors are formed using integer values (Yuan p.340 Section IV.A Chromosome Encoding).) …
… (a) 
… calculating a fitness value (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification, the term “fitness value” broadly recites an output value or a function for summarizing a set of goals or objectives to a solution for a problem. Yuan p.338 Section II.A. Formulation of the MO-FJSP teaches three objectives (makespan, total workload, critical workload) that are to be optimized, where these objectives are represented as                         
                            
                                
                                    f
                                
                                
                                    1
                                
                            
                            
                                
                                    x
                                
                            
                        
                    ,                         
                            
                                
                                    f
                                
                                
                                    2
                                
                            
                            
                                
                                    x
                                
                            
                        
                    ,                         
                            
                                
                                    f
                                
                                
                                    3
                                
                            
                            
                                
                                    x
                                
                            
                        
                     respectively, and used to compute an aggregation function f(x,𝛌) that is used as the basis for a local search to obtain a set                         
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                        
                     that contains a certain number of improved solutions (Yuan p.341 V.A. Selection of Individuals for Local Search).) …
(b) 
selecting a parent chromosome from the neighborhood (Examiner’s note: Yuan p.340 Algorithm 1 and pp.339-340 Section III. Overview of the Proposed MAs teaches generating offspring chromosomes based on an existing chromosome population (Yuan Algorithm 1 line 4) and for each generation t, invoking crossover and mutation genetic operators to produce offspring population                        
                             
                            
                                
                                    Q
                                
                                
                                    t
                                
                            
                        
                    , where the genetic operators involve selecting a pair of parent chromosomes to produce an offspring/child chromosome, as shown in Yuan p.341 Figure 3 and p.341 IV.C. Genetic Operators.) … 
… (b) 
… generating progeny chromosomes (Examiner’s note: As indicated earlier, Yuan p.341 Figure 3 and Yuan p.341 IV.C. Genetic Operators teaches selecting a pair of parent chromosomes to produce an offspring/child chromosome.) … 
(c) 
selecting progeny populations: … (c1) combining a set of generated progeny chromosomes and a set of original parent chromosomes into a set                         
                            S
                            =
                            {
                            
                                
                                    s
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    s
                                
                                
                                    2
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    s
                                
                                
                                    2
                                    N
                                
                            
                            }
                        
                     of to-be-selected chromosomes … wherein N is the number of the chromosomes (Examiner’s note: Yuan p.339 Section II.C. Brief Introduction to NSGA-II teaches combining a set of original parent chromosomes                         
                            
                                
                                    P
                                
                                
                                    t
                                
                            
                        
                     and a set of child/offspring chromosomes                         
                            
                                
                                    Q
                                
                                
                                    t
                                
                            
                        
                     each containing N members, into a set                         
                            
                                
                                    R
                                
                                
                                    t
                                
                            
                        
                     containing 2N members, where t represents a chromosome generation and performing nondominated sorting to further select and classify chromosome elements from the combined set into different nondomination levels                         
                            
                                
                                    F
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                    , …, where these nondomination levels contain potential solutions that are further diversified through a niche strategy such as a crowding distance to select the solutions satisfying the identified objectives (Yuan pp.339-340 Section III. Overview of the Proposed MAs and p.340 Algorithm 1 lines 6-18 showing the details of these steps for this algorithm).) …
(d) 
outputting a population Pareto solution set when meeting cut-off conditions (Examiner’s note: Yuan teaches solving the flexible job shop scheduling problem using the genetic algorithm framework shown in Yuan p.340 Algorithm 1, where a terminating criterion can be defined and used as the stopping condition for the algorithm (Yuan Algorithm 1 line 3), such that when the terminating criterion is satisfied, the algorithm stops and outputs its results as the set of optimal Pareto solutions. Yuan further teaches performing posteriori approaches where the solutions are compared based on the Pareto dominance relation (Yuan p.337 col.1 2nd paragraph: The posteriori approach is, in fact, more desirable. In this approach, the solutions are compared based on the Pareto dominance relation. …”). Furthermore, as indicated earlier in the response to Applicant’s arguments, Applicant asserts that a Pareto dominance relationship is a widely used index for evaluating the performance of solutions (representing common cut-off conditions that is known in the art), and hence this acknowledgement from the Applicant also establishes this limitation as an admission of well-known prior art from the Applicant.) … 
… (d) 
… selecting a chromosome by a decision maker from the Pareto solution set according to practical needs (Examiner’s note: Yuan teaches using a posteriori approach for determining a solution to a multiobjective flexible job shop problem (encoded in a chromosome representation) by evaluating a set of Pareto optimal solutions, where the evaluation is made by a producer/production manager according to satisfying their objectives as well as relevance to practical applications (Yuan p.336 col.1 Note to Practitioners: “… The FJSP is quite challenging, since the decisions include not only operation sequence but also machine assignment. In the literature, the majority of studies for the FJSP are centered on optimizing the makespan. However, a single objective is deemed as insufficient for real and practical applications. Indeed, in the industry, production managers are usually concerned with more than one objective. …This problem is solved in the posterior approach; whose goal is to seek for a set of Pareto optimal solutions.”; and p.337 col.1 2nd paragraph: “… A solution is optimal in the Pareto sense if and only if it is not dominated by any other solution. … the posteriori approach aims to seek for the set of Pareto optimal solutions. … It is helpful for the producers to evaluate these solutions and make a decision. …”).) … 
… (d) 
… decoding the chromosome to form a feasible scheduling solution (Examiner’s note: Yuan p.340 Section IV.B. Chromosome Decoding teaches a method for decoding a chromosome representation containing machine assignment and machine operation sequence information, where this decoding can be used to identify an active schedule as shown in Yuan p.341 Figure 2.) … 
… (d) 
… otherwise, returning to step (b) (Examiner’s note: Yuan teaches solving the flexible job shop scheduling problem using the genetic algorithm framework shown in Yuan p.340 Algorithm 1, where a terminating criterion can be defined and used as the stopping condition for the algorithm (Yuan Algorithm 1 line 3), such that when the terminating criterion is not satisfied, the algorithm continues for additional iterations to further generate child populations using the genetic search algorithm and perform the diversity strategy to select a set of solutions representing an Pareto optimal solution set (Yuan Algorithm 1 lines 4-18 and pp.339-340 Section III. Overview of the Proposed MAs).).
While Yuan teaches using NSGA-II algorithm as a framework for generating offspring chromosomes containing ordered sequences of non-binary values using crossover and mutation genetic operators (Yuan p.339 col.2 Section III. Overview of the Proposed MAs and p.341 col.1-col.2 Section III.C. Genetic Operators), Yuan does not explicitly teach
… (b) … through simulated binary crossover and polynomial mutation … 
Deb teaches
… (b) 
… through simulated binary crossover and polynomial mutation (Examiner’s note: Deb teaches real-coded GAs such as the real-coded NSGA-II algorithm (where ‘real-coded’ refers to the non-binary values used to represent the ordered sequence in the chromosome) as the NSGA-II algorithm use simulated binary crossover and polynomial mutation as genetic operators to generate child chromosome from parent chromosomes (Deb p.187 col.1-col.2 Section IV.A. Test Results: “We use … the simulated binary crossover (SBX) operator and polynomial mutation [6] for real-coded GAs.” and p.193 VI.C. Simulation Results: “In all problems, we use a population size of 100, distribution indexes for real-coded crossover and mutation operators of 20 and 100, respectively, and run NSGA-II (real coded) with the proposed constraint-handling technique …”).) … 
Both Yuan and Deb are analogous art since both of them teach multiobjective evolutionary (genetic) algorithms.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the crossover and mutation genetic operators taught in Yuan and incorporate the simulated binary crossover and polynomial mutation genetic operators taught in Deb as a way to generate the offspring chromosomes based on a parent population. The motivation to combine is taught in Deb, where NSGA-II exhibits better convergence and performance in determining an optimal solution for multiobjective problems, where this better convergence and performance translates to faster computational times on the system implementing this algorithm (Deb p.189 Section IV.C. Discussion of the Results and Deb p.195 Section VII. Conclusion).
However, Yuan in view of Deb does not explicitly teach
… (a) … determining a neighborhood of each subproblem in a plurality of subproblems …
… (b) … from the neighborhood of each subproblem …
… (b) … calculating a fitness value …
… (c1) … a set                         
                            S
                        
                     … and mapping the set to a target space to obtain a set                         
                            X
                            =
                            {
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                    N
                                
                            
                            }
                        
                     of to-be-selected solutions, a subproblem set                         
                            P
                            =
                            {
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            
                                
                                    p
                                
                                
                                    t
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    p
                                
                                
                                    N
                                
                            
                            }
                        
                     and a weight vector set                         
                            w
                            =
                            {
                            
                                
                                    ω
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    …
                                    ,
                                    ω
                                
                                
                                    t
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    ω
                                
                                
                                    N
                                
                            
                            }
                        
                     …
… (c2) selecting the angle of the to-be-selected solution relative to the subproblem as position information 𝜃 …
… (c3) … using the position information 𝜃 to obtain limit information …
… (c4) obtaining a first preference value through a preference value calculation formula of a subproblem in subproblem set                         
                            P
                            =
                            {
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            
                                
                                    p
                                
                                
                                    t
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    p
                                
                                
                                    N
                                
                            
                            }
                        
                     with limit information for a solution in set                         
                            X
                            =
                            {
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                    N
                                
                            
                            }
                        
                     to-be-selected solutions …
… (c4) … arranging the first preference values in an ascending order to obtain a preference sequence of a subproblem in subproblem set                         
                            P
                            =
                            {
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            
                                
                                    p
                                
                                
                                    t
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    p
                                
                                
                                    N
                                
                            
                            }
                        
                     for all solutions in set                         
                            X
                            =
                            {
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                    N
                                
                            
                            }
                        
                     to-be-selected solutions …
… (c4) … conducting the same operation within step (c4) for all subproblems in subproblem set                         
                            P
                            =
                            {
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            
                                
                                    p
                                
                                
                                    t
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    p
                                
                                
                                    N
                                
                            
                            }
                        
                     to obtain a preference matrix                         
                            
                                
                                    ψ
                                
                                
                                    P
                                
                            
                        
                     …
… (c5) obtaining a second preference value through the preference value calculation formula of a solution in set                         
                            X
                            =
                            {
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                    N
                                
                            
                            }
                        
                     to-be-selected solutions for a subproblem in subproblem set                         
                            P
                            =
                            {
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            
                                
                                    p
                                
                                
                                    t
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    p
                                
                                
                                    N
                                
                            
                            }
                        
                     …
… (c5) … arranging the second preference values in an ascending order to obtain a preference sequence of a solution in set                         
                            X
                            =
                            {
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                    N
                                
                            
                            }
                        
                     to-be-selected solutions for all the subproblems in subproblem set                         
                            P
                            =
                            {
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            
                                
                                    p
                                
                                
                                    t
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    p
                                
                                
                                    N
                                
                            
                            }
                        
                     …
… (c5) … conducting the same operation within step (c5) for all solutions in set                         
                            X
                            =
                            {
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                    N
                                
                            
                            }
                        
                     to-be-selected solutions to obtain a preference matrix                         
                            
                                
                                    ψ
                                
                                
                                    X
                                
                            
                        
                     … Application No. NEWPreliminary AmendmentPage 3 of 8
… (c6) using the information of the preference matrices                         
                            
                                
                                    ψ
                                
                                
                                    P
                                
                            
                             
                        
                    and                         
                            
                                
                                    ψ
                                
                                
                                    X
                                
                            
                        
                     as input, and delaying an acceptance procedure to simultaneously obtain N stable matching relationships, which each of which represents a subproblem p in subproblem set                         
                            P
                            =
                            {
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            
                                
                                    p
                                
                                
                                    t
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    p
                                
                                
                                    N
                                
                            
                            }
                        
                     matched with a solution x in set                         
                            X
                            =
                            {
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                    N
                                
                            
                            }
                        
                     to-be-selected solutions …
… (c6) … thereby selecting N progeny solutions and also selecting chromosomes corresponding to the progeny solutions …
Li teaches
… (a) 
… determining a neighborhood of each subproblem in a plurality of subproblems (Examiner’s note: Under its broadest reasonable interpretation, “determining a neighborhood of each subproblem in a plurality of subproblems” is interpreted as determining different search regions containing a group of elements for each subproblem, where a search region for a problem is divided up into these search regions representing subproblems. Li p.915 Algorithm 3: MOEA/D-STM lines 1-6 teaches initialization of parameters including a set B(i) containing a division of elements (solutions) located in a problem space, where the division for each B(i) is initialized according to the T closest weight vectors in a weight vector set W, where the weight vector set W is used in the decomposition process of the problem space into multiple subproblems (using one of the several possible decomposition approaches shown in Li pp.910-911 Section II.B. Decomposition Approaches and Li p.911 Figure 2) in order to identify neighboring elements (solutions) relative to the corresponding weight vectors, resulting in the formation of clusters of solutions (where these clusters are interpreted as neighborhoods) for each subproblem, such that each B(i) contains a group of solutions that corresponds to a neighborhood of each subproblem. Furthermore, as indicated earlier in the response to Applicant’s arguments, Applicant asserts that neighborhood determination is common knowledge in the art, and hence this acknowledgement from the Applicant also establishes this limitation as an admission of well-known prior art from the Applicant.) …
… (b) 
… from the neighborhood of each subproblem (Examiner’s note: Li p.915 Algorithm 3: MOEA/D-STM lines 7-29 and Li p.914 Section IV.B. Reproduction teaches an iteration loop that incorporates a set of steps (Li Algorithm 3 lines 16-20) representing a reproduction process for generating an offspring population                         
                            
                                
                                    Q
                                
                                
                                    t
                                
                            
                        
                     based on a parent population                         
                            
                                
                                    P
                                
                                
                                    t
                                
                            
                        
                     for a number of t generations, where for each generation, the selection of candidate population elements is based on a vector E that is assigned to a neighborhood B(i) (Li Algorithm 3 lines 11-12). Combined with the teachings of Yuan in view of Deb in the context of evolutionary (genetic) algorithms, these elements are identified as chromosomes, where child chromosomes can be generated through crossover and mutation operations involving parent chromosomes selected from a parent population.); …
… (b) 
… calculating a fitness value (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification, the term “fitness value” broadly recites an output value or a function for summarizing a set of goals or objectives to a solution for a problem. As indicated earlier, Li p.915 Algorithm 3: MOEA/D-STM lines 7-29 and Li p.914 Section IV.B. Reproduction teaches an iteration loop that incorporates a set of steps (Li Algorithm 3 lines 16-20) representing a reproduction process for generating an offspring population                         
                            
                                
                                    Q
                                
                                
                                    t
                                
                            
                        
                     based on a parent population                         
                            
                                
                                    P
                                
                                
                                    t
                                
                            
                        
                     for a number of t generations, where for each generation iteration, an evaluation of the F-function value for each candidate population x is performed (Li Algorithm 3 line 18), where the F-function is taught in Li p.910 Section II.A. Basic Definitions as a combination of m real-valued objective functions in an objective space defining the objectives for a solution to a problem (thus corresponding to a fitness function that defines the objectives for the solution to a problem), and the evaluation of the F-function to produce a value corresponds to a calculation of a fitness function.) …
(c1) 
… a set                         
                            S
                        
                     … and mapping the set to a target space to obtain a set                         
                            X
                            =
                            {
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                    N
                                
                            
                            }
                        
                     of to-be-selected solutions, a subproblem set                         
                            P
                            =
                            {
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            
                                
                                    p
                                
                                
                                    t
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    p
                                
                                
                                    N
                                
                            
                            }
                        
                     and a weight vector set                         
                            W
                            =
                            {
                            
                                
                                    ω
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    …
                                    ,
                                    ω
                                
                                
                                    t
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    ω
                                
                                
                                    N
                                
                            
                            }
                        
                     (Examiner’s note: Under its broadest reasonable interpretation, this limitation is directed to identifying the inputs to a stable matching algorithm. Li p.911 III.A. Selection Based on STM model and p.915 Algorithm 3: MOEA/D-STM teaches the solution and subproblem sets used in the genetic algorithm, and applying a stable matching algorithm (STM) to the set of offspring population Q and the original population P (combined into a set R), where the combined set R is provided as input into the STM algorithm along with the weight vector set W (Li p.912 Algorithm 2:STM), effectively mapping this set R into a set S of potential solutions, and mapping the set W to a subproblem set P, where the inputs W, z*, and                         
                            
                                
                                    z
                                
                                
                                    n
                                    a
                                    d
                                
                            
                        
                     represent the decomposition of the problem space into the subproblem set P, using one of several possible decomposition approaches as taught in Li pp.910-911 Section II.B. Decomposition Approaches and Li p.911 Figure 2.) …
(c2) 
selecting the angle of the to-be-selected solution relative to the subproblem as position information 𝜃 (Examiner’s note: Under its broadest reasonable interpretation, an angle is a metric formed by two vectors in a two-dimensional space, and hence, this limitation broadly recites identifying a solution with a subproblem in a problem space, and determining directions within this problem space, such that these directions represent an “angle” when viewed in the problem space. Li p.911 col.1 1st paragraph (Penalty-Based Boundary Intersection (PBI) Approach) teaches a penalty-based boundary intersection decomposition approach for dividing a problem space into a set of subproblems P, where the distances                         
                            
                                
                                    d
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    d
                                
                                
                                    2
                                
                            
                        
                     and a penalty constraint are defined according to an equality constraint to minimize an objective                         
                            
                                
                                    g
                                
                                
                                    p
                                    b
                                    i
                                
                            
                        
                    , such that the goal of this approach is to push the result of F(x) as low as possible so it can reach the boundary of the objective set, and the weight vector is used to identify the search direction of the subproblem. As shown in Li p.911 Figure 2, the weight vector w,                         
                            
                                
                                    d
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    d
                                
                                
                                    2
                                
                            
                        
                     shown on a two-dimensional space determines the search scope of the subproblem relative to F(x), where this search scope represents a location of possible solutions for the identified subproblem, and where this space is delineated by an angle formed by the weight and distance metrics and F(x), thus corresponding to “selecting the angle of the solution relative to the subproblem as position information 𝜃”).) … 
… (c3) 
… using the position information 𝜃 to obtain limit information (Examiner’s note: Under its broadest reasonable interpretation, the term “limit” combined with the term “information” broadly recites information that is used to restrict the bounds or limits of something, and hence “using the position information 𝜃 to obtain limit information” broadly recites using the position information to identify or associate constraints. As indicated earlier, Li teaches a penalty-based boundary intersection approach that defines an angle based on the weight vector, distances                         
                            
                                
                                    d
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    d
                                
                                
                                    2
                                
                            
                        
                     and F(x) as shown in Li p.911 Figure 2, and where the distances are used as an equality constraint to minimize an objective                         
                            
                                
                                    g
                                
                                
                                    p
                                    b
                                    i
                                
                            
                        
                    , and where the output of the decomposition approaches are the search direction vectors of the subproblem (represented by the weight vector w), and hence these search direction vectors/weight vectors w represent “limit information”. Hence the use of these distances to define an equality constraint that includes the search direction vector of the subproblem represents a way to obtain limit information, where this limit information includes the search directions/weight vectors of the subproblem that represent the constraints for the subproblem (Li p.911 col.1 1st paragraph: “This approach is a variant of the normal-boundary intersection method [24], whose equality constraint is handled by a penalty function … The search direction of this subproblem is w=                        
                            
                                
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    …
                                    ,
                                     
                                    
                                        
                                            w
                                        
                                        
                                            m
                                        
                                    
                                    )
                                
                                
                                    T
                                
                            
                        
                    .”).) … 
(c4) 
obtaining a first preference value through a preference value calculation formula of a subproblem in subproblem set                         
                            P
                            =
                            {
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            
                                
                                    p
                                
                                
                                    t
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    p
                                
                                
                                    N
                                
                            
                            }
                        
                     with limit information for a solution in set                         
                            X
                            =
                            {
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                    N
                                
                            
                            }
                        
                     to-be-selected solutions (Examiner’s note: As indicated earlier, under its broadest reasonable interpretation, the limitation: “(c4) obtaining preference values through a preference value calculation formula of the subproblem with limit information for the solutions …” broadly recites applying the output from the decomposition approaches that define the search space constraints with a subproblem to determine preference values. Li pp.911-912 Section III.A. Selection Based on STM Model and Li p.912 Algorithm 1 and Algorithm 2 teaches performing calculations using the provided equations (Li Algorithm 1 and Li p.911 equations (5)-(7)) to generate preference values for all solutions in set S for each subproblem, where the equality constraint defining the objective optimization represented in each of the decomposition approaches that divides a problem space into subproblems is interpreted as creating and identifying subproblems with limit information (Li pp.911-912 Section II. Decomposition Approaches and Li pp.911-912 equations (2), (3), and (4)), using the output of the decomposition approaches, which are the search direction/weight vectors w of the subproblem. Li further teaches applying these weight vectors to each subproblem (Li p.911 equation (5)), where equation (5) computes the preference value of p on solution x using weight vector information (thus representing the limitation “obtaining a first preference value through a preference value calculation formula of the subproblem set                         
                            P
                            =
                            {
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            
                                
                                    p
                                
                                
                                    t
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    p
                                
                                
                                    N
                                
                            
                            }
                        
                     with limit information for a solution in set                         
                            X
                            =
                            {
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                    N
                                
                            
                            }
                        
                     to-be-selected solutions …”).) …
… (c4) 
… arranging the first preference values in an ascending order to obtain a preference sequence of a subproblem in subproblem set                         
                            P
                            =
                            {
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            
                                
                                    p
                                
                                
                                    t
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    p
                                
                                
                                    N
                                
                            
                            }
                        
                     for all solutions in set                         
                            X
                            =
                            {
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                    N
                                
                            
                            }
                        
                     to-be-selected solutions (Examiner’s note: As indicated earlier, Li pp.911-912 Section III.A. Selection Based on STM Model and Li p.912 Algorithm 1 and Algorithm 2 teaches generating preference values for all solutions in S, which are then used to obtain a preference matrix                         
                            
                                
                                    ψ
                                
                                
                                    P
                                
                            
                        
                    , where the elements in the i-th row represent preference orderings of                         
                            
                                
                                    p
                                
                                
                                    i
                                
                            
                        
                     on all the solutions in S, and where the matrix is sorted according to ascending order of preference values.) …
… (c4) 
… conducting the same operation within step (c4) for all subproblems in subproblem set                         
                            P
                            =
                            {
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            
                                
                                    p
                                
                                
                                    t
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    p
                                
                                
                                    N
                                
                            
                            }
                        
                     to obtain a preference matrix                         
                            
                                
                                    ψ
                                
                                
                                    P
                                
                            
                        
                     (Examiner’s note: As indicated earlier, Li pp.911-912 Section III.A. Selection Based on STM Model and Li p.912 Algorithm 1 and Algorithm 2 teaches generating preference values for all solutions in S, which are then used to obtain a preference matrix                         
                            
                                
                                    ψ
                                
                                
                                    P
                                
                            
                        
                    , where the elements in the i-th row represent preference orderings of                         
                            
                                
                                    p
                                
                                
                                    i
                                
                            
                        
                     on all of the solutions in S.) …
(c5) 
obtaining a second preference value through the preference value calculation formula of solution in set                         
                            X
                            =
                            {
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                    N
                                
                            
                            }
                        
                     to-be-selected solutions for a subproblem in subproblem set                         
                            P
                            =
                            {
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            
                                
                                    p
                                
                                
                                    t
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    p
                                
                                
                                    N
                                
                            
                            }
                        
                     (Examiner’s note: Li pp.911-912 Section III.A. Selection Based on STM Model and Li p.912 Algorithm 1 and Algorithm 2 teaches performing calculations using the provided equations (Li Algorithm 1 and Li p.911 equations (5)-(7)) to generate preference values, where equation (6) computes a preference value of x on subproblem p (thus representing the limitation “obtaining a second preference value through the preference value calculation formula of solution in set                         
                            X
                            =
                            {
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                    N
                                
                            
                            }
                        
                     to-be-selected solutions for a subproblem in subproblem set                         
                            P
                            =
                            {
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            
                                
                                    p
                                
                                
                                    t
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    p
                                
                                
                                    N
                                
                            
                            }
                        
                     …”).); 
… (c5) 
… arranging the second preference values in an ascending order to obtain a preference sequence of a solution in set                         
                            X
                            =
                            {
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                    N
                                
                            
                            }
                        
                     to-be-selected solutions for all the subproblems in subproblem set                         
                            P
                            =
                            {
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            
                                
                                    p
                                
                                
                                    t
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    p
                                
                                
                                    N
                                
                            
                            }
                        
                     (Examiner’s note: As indicated earlier, Li pp.911-912 Section III.A. Selection Based on STM Model and Li p.912 Algorithm 1 and Algorithm 2 teaches generating preference values for all subproblems in P, which are then used to obtain a preference matrix                         
                            
                                
                                    ψ
                                
                                
                                    X
                                
                            
                        
                    , where the elements in the j-th row represent preference orderings of                         
                            
                                
                                    x
                                
                                
                                    j
                                
                            
                        
                     on all of the subproblems in P, and where the matrix is sorted according to ascending order of preference values.) … 
… (c5) 
… conducting the same operation within step (c5) for all solutions in set                         
                            X
                            =
                            {
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                    N
                                
                            
                            }
                        
                     to-be-selected solutions to obtain a preference matrix                         
                            
                                
                                    ψ
                                
                                
                                    X
                                
                            
                        
                      Application No. NEWPreliminary AmendmentPage 3 of 8(Examiner’s note: As indicated earlier, Li pp.911-912 Section III.A. Selection Based on STM Model and Li p.912 Algorithm 1 and Algorithm 2 teaches generating preference values for all subproblems in P, which are then used to obtain a preference matrix                         
                            
                                
                                    ψ
                                
                                
                                    X
                                
                            
                        
                    , where the elements in the j-th row represent preference orderings of                         
                            
                                
                                    x
                                
                                
                                    j
                                
                            
                        
                     on all of the subproblems in P.) …  Application No. NEW Attorney Docket No. 0124/0167PUS 1 Preliminary Amendment Page 3 of 8
(c6) 
using the information of the preference matrices                         
                            
                                
                                    ψ
                                
                                
                                    P
                                
                            
                             
                        
                    and                         
                            
                                
                                    ψ
                                
                                
                                    X
                                
                            
                        
                     as input, and delaying an acceptance procedure to simultaneously obtain N stable matching relationships, which each of which represents a subproblem p in subproblem set                         
                            P
                            =
                            {
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            
                                
                                    p
                                
                                
                                    t
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    p
                                
                                
                                    N
                                
                            
                            }
                        
                     matched with a solution x in set                         
                            X
                            =
                            {
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                    N
                                
                            
                            }
                        
                     to-be-selected solutions (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites applying an algorithm to identify a plurality of stable matchings of subproblems and the solutions, where these plurality of stable matchings represent a plurality of stable matching relationships. Li pp.911-913 Section III.A. Selection Based on STM Model and Li p.912 Algorithm 2 teaches using a deferred acceptance procedure to generate a stable matching between subproblems and solutions, where this association between matched subproblems and solutions are provided in the output                         
                            
                                
                                    S
                                
                                -
                            
                        
                     (Li p.912 col.1 1st paragraph: “The deferred acceptance procedure suggested in [17] is adopted in Algorithm 2 to find a stable matching between subproblems and solutions…”; and p.912 col.1 2nd paragraph-p.913 col.1 3rd paragraph teaches an application of the acceptance procedure using example preference matrices                         
                            
                                
                                    ψ
                                
                                
                                    P
                                
                            
                             
                        
                    and                         
                            
                                
                                    ψ
                                
                                
                                    X
                                
                            
                        
                    ), where Li further identifies a list of stable matching relationships, with each relationship matching a problem with a solution (Li p.912 col.2 1st paragraph: “… the stable matching produced by Algorithm 2 is {(                        
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                        
                    ,                        
                             
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                        
                    ), (                        
                            
                                
                                    p
                                
                                
                                    2
                                
                            
                        
                    ,                        
                             
                            
                                
                                    x
                                
                                
                                    4
                                
                            
                        
                    ), (                        
                            
                                
                                    p
                                
                                
                                    3
                                
                            
                        
                    ,                        
                             
                            
                                
                                    x
                                
                                
                                    5
                                
                            
                        
                    ), (                        
                            
                                
                                    p
                                
                                
                                    4
                                
                            
                        
                    ,                        
                             
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                        
                    ), (                        
                            
                                
                                    p
                                
                                
                                    5
                                
                            
                        
                    ,                        
                             
                            
                                
                                    x
                                
                                
                                    9
                                
                            
                        
                    )} ...”). Furthermore, as indicated earlier in the response to Applicant’s arguments, Applicant asserts that delayed acceptance procedures are common knowledge in the art, and hence this acknowledgement from the Applicant also establishes this limitation as an admission of well-known prior art from the Applicant.) …
… (c6) 
… thereby selecting N progeny solutions and also selecting chromosomes corresponding to the progeny solutions (Examiner’s note: As indicated earlier, this claim limitation recites an intended use of the selection process of progeny solutions identified in steps (c1) through (c6), and hence the identified claim language carries no patentable weight during examination of this claim.) …
Both Yuan in view of Deb and Li are analogous art since both of them teach multiobjective evolutionary algorithms.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the crowding distance selection used in the flexible job shop evolutionary algorithm taught in Yuan in view of Deb and replace it with the stable matching based selection taught in Li as a way to improve chromosome population diversity and convergence. The motivation to combine is taught in Li, since using stable match model as the selection operator not only maintains population diversity, and facilitates convergence, but the process of determining preferences accommodates well with the preferences of a decision maker, and helps identify the best solutions towards more optimal solutions, which in turn translates to better performance for a system utilizing this algorithm (Li p.910 col.1 2nd paragraph; pp.914-915 IV.B. Performance Metrics; and pp.916 Tables I, II, Section VI. A Performance Comparisons with Other MOEAs).
However, Yuan in view of Deb, in further view of Li does not teach
(c3) constructing an adaptive transfer function … 
Mirjalili teaches
(c3) 
constructing an adaptive transfer function (Examiner’s note: Mirjalili teaches applying transfer functions to convert problems with a continuous real search space into binary problems, where the transfer function is used to represent the movement (or velocity) of an element (corresponding to candidate solutions) in the search space through updating the element’s position by switching between a ‘0’ and ‘1’ representation, thus tracing a path within the search space that leads to a best/optimal solution (Mirjalili p.2 col.1 Section 2. The Particle Swarm Optimization 1st-2nd paragraphs; p.2 col.2 Section 3. Binary version of Particle Swarm Optimization, 3-5th paragraphs; and p.3 Section 4. Proposed families of transfer functions and Table 1, which identifies families of transfer functions that can be used to perform this representation.).) … 
Both Yuan in view of Deb, in further view of Li and Mirjalili are analogous art since both of them teach evolutionary algorithms.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the decomposition-based stable matching selection taught in Yuan in view of Deb, in further view of Li and further incorporate a transfer function taught in Mirjalili as a way to trace the path to identify the best/optimal solution for each subproblem. The motivation to combine is taught in Mirjalili, identifying the path that leads to a best/optimal solution further promotes convergence and avoids the trap of identifying a local minima representing a sub-optimal solution (Mirjalili p.1 Abstract). As shown in Mirjalili p.4 Table 2, p.5 Figure 5, p.7 col.1 2nd paragraph (“A detailed description of the benchmark functions is available in the CEC 2005 technical report [27].”), and Mirjalili pp.10-11 Section 5.3 Composite benchmark functions, the results of applying transfer functions to composite functions that resemble scenarios encountered in real-world problems (where these composite functions contain a plurality of objective functions and thus represent complex structures with many local minima) improves the performance for a system utilizing this transfer function.).
Regarding amended Claim 6, 
Yuan in view of Deb, in further view of Li, in even further view of Mirjalili teaches
(Currently Amended) The flexible job-shop scheduling method according to claim 1, wherein in the step (c5), calculation steps of the preference matrix                         
                            
                                
                                    ψ
                                
                                
                                    X
                                
                            
                        
                     of the solutions for the subproblems comprise: 
… calculating the preference value of a solution x in set                         
                            X
                            =
                            {
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                    N
                                
                            
                            }
                        
                     to-be-selected solutions for the subproblem p in subproblem set                         
                            P
                            =
                            {
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            
                                
                                    p
                                
                                
                                    t
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    p
                                
                                
                                    N
                                
                            
                            }
                        
                     through formula (3) to obtain preference values of the solution x for N subproblems (Examiner’s note: As indicated earlier, Li p.911 Section III.A. Selection Based on STM Model teaches generating a preference value for a solution x on p, where x and p correspond to a solution set and subproblem set of N subproblems, using Li p.911 equation (6) which is equivalent to Applicant’s equation (3), with                         
                            
                                
                                    F
                                
                                -
                            
                            
                                
                                    x
                                
                            
                        
                     representing a normalized objective vector and the ∥∙∥ operator representing a l2-norm, which is also referred to as a Euclidean norm.) … 
… arranging the preference values in an ascending order to obtain a preference sequence of one solution in set                         
                            X
                            =
                            {
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                    N
                                
                            
                            }
                        
                     to-be-selected solutions for all subproblems in subproblem set                         
                            P
                            =
                            {
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            
                                
                                    p
                                
                                
                                    t
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    p
                                
                                
                                    N
                                
                            
                            }
                        
                     (Examiner’s note: As indicated earlier, Li p.912 Algorithm 1 teaches arranging the calculated preferences values into a corresponding preference matrix, where each row in the preference matrix represents preference values for a solution in a preference ordering, and each preference ordering is sorted in ascending order of preference values (Li p.911 col.2 5th paragraph: “Using the above preference values, we can easily obtain two preference ordering matrices of subproblems and solutions … the elements of the jth row in                         
                            
                                
                                    ψ
                                
                                
                                    X
                                
                            
                        
                     are the preference ordering of                         
                            
                                
                                    x
                                
                                
                                    j
                                
                            
                        
                     on all the subproblems in P. Both of them are in the ascending order of preference values.”).) … 
… using the preference sequence as a row of the preference matrix                         
                            
                                
                                    ψ
                                
                                
                                    X
                                
                            
                        
                     and thus                         
                            
                                
                                    ψ
                                
                                
                                    X
                                
                            
                        
                     being 2NxN matrix;                         
                            ∆
                            x
                            
                                
                                    x
                                    ,
                                    p
                                
                            
                            =
                            ∥
                            
                                
                                    F
                                
                                -
                            
                            
                                
                                    x
                                
                            
                            -
                            
                                
                                    
                                        
                                            ω
                                        
                                        
                                            T
                                        
                                    
                                    ∙
                                     
                                    
                                        
                                            F
                                        
                                        -
                                    
                                    
                                        
                                            x
                                        
                                    
                                     
                                
                                
                                    
                                        
                                            ω
                                        
                                        
                                            T
                                        
                                    
                                    ∙
                                    ω
                                
                            
                            ω
                            ∥
                             
                        
                    (3) wherein                         
                            
                                
                                    F
                                
                                -
                            
                            
                                
                                    x
                                
                            
                        
                     is a target vector for standardization of the solution x and ∥∙∥ is Euclidean distance (Examiner’s note: As indicated earlier, Li p.911 Section III.A. Selection Based on STM Model teaches generating preference value for a solution x on p using Li p.911 equation (6) which is equivalent to Applicant’s equation (3), with                         
                            
                                
                                    F
                                
                                -
                            
                            
                                
                                    x
                                
                            
                        
                     representing a normalized objective vector and the ∥∙∥ operator representing an Euclidean norm, where Li p.911 col.2 4th-5th paragraphs teaches the formation and arrangement of these preference orderings containing a plurality of preference values into a preference matrix                         
                            
                                
                                    ψ
                                
                                
                                    x
                                
                            
                        
                    , and where Li p.912 col.1 2nd paragraph shows an example preference matrix                         
                            
                                
                                    ψ
                                
                                
                                    X
                                
                            
                        
                     of 5 subproblems and 10 solutions.).

Status of Prior Art
Claims 2-5 and 7-8 are not taught by the prior art and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as including the resolution of all relevant objections and rejections (101, 112(b), 112(a)) applied to these dependent claims, and the resolution of all relevant objections and 101, 112(b) and 112(a), and prior art rejections found in their corresponding base independent claims and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Xiang et al., A Vector Angle-Based Evolutionary Algorithm for Unconstrained Many-Objective Optimization, IEEE Transactions on Evolutionary Computation, Vol.21, No.1, February 2017, 22 pages, where Xiang teaches a vector angle-based evolutionary algorithm to measure the closeness between a pair of solutions, as a way to achieve both convergence and diversity, where the evolutionary algorithm uses simulated binary crossover and polynomial mutation operators, and the vector angles are computed and further associated with solutions and subproblems within each divided subproblem space (p.131-133 Section 1. Introduction; p.134-135 II.A General Framework and II.B Environmental Selection; and p.135 Figure 1).
Wang et al., An improved decomposition-based multiobjective evolutionary algorithm with a better balance of convergence and diversity, Applied Soft Computing 57 (2017), published April 1 2017, pp.627-641, where Wang teaches solving a multi-objective optimization problem using an evolutionary algorithm (where the evolutionary algorithm uses simulated binary crossover and polynomial mutation) and Tchebycheff decomposition to determine weight vectors, and computing acute angles between solution A and corresponding direction vectors. Wu further teaches a parameter G in the updating procedure to select and rank angles in non-decreasing order as a basis for population replacement, where different settings of G are tried in the range of 1..20 (Wu pp.628-629 Section 2. Preliminaries and background; pp.630-631 Basic idea and implementation; pp.633-634 Section 4.4 Experimental settings).
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121